    Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19             Page 1 of 119 PageID 13



                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS


AARON RICH
                             Movant,

        v.                                               Ancillary to Civil Action No. 1:18-cv-
                                                         00681-RJL
CHAPWOOD CAPITAL
INVESTMENT MANAGEMENT

                             Respondent.


      APPENDIX IN SUPPORT OF MOTION TO COMPEL CHAPWOOD CAPITAL
       INVESTMENT MANAGEMENT TO COMPLY WITH MOVANT’S RULE 45
                               SUBPOENA
        Per Local Rule 7.1(i), Movant Aaron Rich submits this Appendix in Support of his Motion

and Brief in Support of Motion to Compel Chapwood Investment Management to Comply with

Movant’s Rule 45 Subpoena. The following documents are hereby made a part of Movant’s

Motion and Brief in support thereof:

        Exhibit A                           Email from S. Hall to Mr. Ed Butowsky and Mr.
                                            Matthew Couch, regarding Notice of Third Party
                                            Subpoena, all dated June 19, 2019

        Exhibit B                           Affidavit of June 19, 2019 service of the third-party
                                            subpoena duces tecum on Chapwood Capital
                                            Investment Management, dated June 24, 2019.

        Exhibit C                           Email correspondence between Mr. Butowsky’s
                                            former counsel Philip Harvey and Movant’s counsel,
                                            regarding Chapwood Subpoena, dated July 6, 2019.

        Exhibit D                           Email correspondence between Mr. Butowsky’s
                                            former counsel Philip Harvey and Movant’s counsel,
                                            copying Movant’s counsel, regarding Chapwood
                                            Subpoena, dated July 6, 2019.

        Exhibit E                           Email correspondence between Mr. Butowsky’s
                                            former counsel Philip Harvey and Movant’s counsel,




    Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19     Page 2 of 119 PageID 14



                                     copying Steven Biss and Ty Clevenger, regarding
                                     Chapwood Subpoena, dated October 21, 2019.

        Exhibit F                    Document with Bates number Butowsky 0000622,
                                     dated August 9, 2017, marked “Highly Confidential
                                     – Attorneys’ Eyes Only” by Defendant Butowsky.

        Exhibit G                    Document with Bates number Butowsky 0000967,
                                     dated August 14, 2017, marked “Highly Confidential
                                     – Attorneys’ Eyes Only” by Defendant Butowsky.

        Exhibit H                    Document with Bates number CHAVEZ0000915,
                                     dated September 25, 2017.

        Exhibit I                    Document with Bates number WHEELER0000027,
                                     dated March 6, 2017.

        Exhibit J                    Redacted Complaint publicly filed on March 26,
                                     2018 in Aaron Rich v. Edward Butowsky et al., No.
                                     1:18-cv-00681-RJL (D.D.C.).

        Exhibit K                    Email from S. Hall to Mr. Butowsky regarding
                                     Chapwood Subpoena, dated November 8, 2019.



Dated: November 12, 2019               Respectfully submitted,

                                       /s/ Paul J. Skiermont_____________
                                       Paul J. Skiermont (TX Bar No. 24033073)
                                       SKERMONT DERBY LLP
                                       1601 Elm Street, Suite 4400
                                       Dallas, TX 75201
                                       Tel: (214) 978-6600
                                       pskiermont@skiermontderby.com


                                       Samuel Hall (D.C. Bar No. 242110)
                                       pro hac vice pending
                                       WILLKIE FARR GALLAGHER LLP
                                       1875 K Street NW, Washington, DC 20006
                                       Tel: (202) 303-1443 / Fax: (202) 303-2000
                                       shall@willkie.com

                                       Attorney for Movant Aaron Rich




                                       2
    Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19             Page 3 of 119 PageID 15



                               CERTIFICATE OF SERVICE
        The undersigned counsel certifies that on November 12, 2019, the foregoing document was

emailed    to   Edward     Butowsky     at    ebutowsky@gmail.com,       Eden     Quainton   at

equainton@gmail.com, and Matthew Couch and America First Media at mattcouch@af-mg.com.

In addition, the foregoing document was sent via Federal Express to the following address:

        Chapwood Capital Investment Management
        4965 Preston Park Blvd #100
        Plano, TX 75093



Dated: November 12, 2019

                                                    /s/ Samuel Hall
                                                    Samuel Hall




                                               3
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 4 of 119 PageID 16




               EXHIBIT A




                                                                       App'x 1
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                         Page 5 of 119 PageID 17

From:            Hall, Samuel
To:              ebutowsky@gmail.com; Matt Couch
Cc:              Joshua Riley; Gottlieb, Michael; Meryl Governski
Subject:         Rich v. Butowsky - Notice of Third Party Subpoena
Date:            Wednesday, June 19, 2019 8:01:15 AM
Attachments:     2019.06.19 S. Hall to Chapwood.pdf
                 2019.06.19 Chapwood Rule 45 Notice (w attachments).pdf


Mr. Butowsky and Mr. Couch,

Please find attached notice of our intent to serve an updated third-party subpoena, along with a
related cover letter.

Regards,

Samuel Hall
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1443 | Fax: +1 202 303 2443
shall@willkie.com | vCard | www.willkie.com bio




                                                                                                   App'x 2
      Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                                   Page 6 of 119 PageID 18


                                                                                                                     1875 K Street, N.W.
                                                                                                                     Washington, DC 20006-1238

                                                                                                                     Tel: 202 303 1000
                                                                                                                     Fax: 202 303 2000




June 19, 2019

Chapwood Capital Investment Management
4965 Preston Park Blvd #100
Plano, TX 75093

Re:     Aaron Rich v. Edward Butowsky et al., No. 1:18-cv-00681-RJL (DDC)

To Whom it May Concern,

Please find enclosed an amended Rule 45 subpoena related to the above-captioned litigation which will
replace the prior subpoena we served on Chapwood Capital Investment Management on May 28, 2019.
We have included in this subpoena a location for document production in Dallas, Texas but we would
be happy to discuss an electronic transfer of the documents, or any other means of transfer that would
be more convenient.

Please feel free to reach out to us at the email below if you have any questions.


                                                                Respectfully,

                                                                /s/ Samuel Hall
                                                                Willkie Farr & Gallagher LLP
                                                                1875 K Street, NW
                                                                Washington, DC 20006
                                                                shall@willkie.com




            NE W Y O R K   WASHINGTON   HOUSTON        PARIS   LONDON      FRANKFURT      BR U S S E L S   MILAN   ROME
                                   in alliance with Dickson Minto W.S., London and Edinburgh
                                                                                                                            App'x 3
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19               Page 7 of 119 PageID 19


                         81,7('67$7(6',675,&7&2857
                         )257+(',675,&72)&2/80%,$


$$5215,&+
                            3ODLQWLII            &LYLO$FWLRQ1RFY5-/

      Y                                                      +RQ5LFKDUG-/HRQ

                                                       3/$,17,))$$5215,&+¶6
(':$5'%872:6.<                                     127,&(2),17(17726(59(
0$77+(:&28&+DQG                                    7+,5'3$57<68%32(1$
$0(5,&$),5670(',$

                            'HIHQGDQWV



       72$//'()(1'$176
       3/($6( 7$.( 127,&( WKDW SXUVXDQW WR 5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO

3URFHGXUH3ODLQWLII$DURQ5LFKLQWHQGVWR VHUYHDWKLUGSDUW\VXESRHQDRQ&KDSZRRG&DSLWDO

,QYHVWPHQW0DQDJHPHQW7KHVXESRHQDLVDWWDFKHGWRWKLV1RWLFH

'DWHG-XQH
                                           V 0LFKDHO-*RWWOLHE
                                           0,&+$(/-*277/,(% '&%DU1R 
                                           :,//.,()$55 *$//$*+(5//3
                                           .6WUHHW1:
                                           :DVKLQJWRQ'&
                                           7HO  
                                           )D[  
                                           PJRWWOLHE#ZLOONLHFRP

                                           -26+8$35,/(< '&%DU1R 
                                           0(5</&*29(516., '&%DU1R 
                                           %2,(66&+,//(5)/(;1(5//3
                                           1HZ<RUN$YH1:
                                           :DVKLQJWRQ'&
                                           7HO  
                                           )D[  
                                           MULOH\#EVIOOSFRP
                                           PJRYHUQVNL#EVIOOSFRP

                                           $WWRUQH\VIRU3ODLQWLII$DURQ5LFK



                                                                                          App'x 4
  Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                    Page 8 of 119 PageID 20


                                 &(57,),&$7(2)6(59,&(

       ,KHUHE\FHUWLI\WKDWRQ-XQHDFRS\RIWKHIRUHJRLQJGRFXPHQWZDVHPDLOHGWR

'HIHQGDQW(GZDUG%XWRZVN\DWHEXWRZVN\#JPDLOFRPDQG0DWWKHZ&RXFKDQG$PHULFD)LUVW

0HGLDYLD'HIHQGDQW&RXFKDWPDWWFRXFK#DIPJFRP7KHVH'HIHQGDQWVFRQVHQWHGLQZULWLQJ

WR UHFHLYHILOLQJVYLDHPDLOSHQGLQJUHJLVWUDWLRQWRUHFHLYHHOHFWURQLFQRWLILFDWLRQRIILOLQJV



'DWHG-XQH


                                               V 0LFKDHO-*RWWOLHE
                                               0,&+$(/-*277/,(% '&%DU1R 
                                               :,//.,()$55 *$//$*+(5//3
                                               .6WUHHW1:
                                               :DVKLQJWRQ'&
                                               7HO  
                                               )D[  
                                               PJRWWOLHE#ZLOONLHFRP




                                                                                                   App'x 5
             Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                                                   Page 9 of 119 PageID 21

   .     . ,.  .*&%".)%.'%*.%+!")(."'!)%".%'.)(.%'.)%.#$.)."(&)%".%.'!((.".. - . )%".


                                                                                                            
                                                                             Whkzp[Sz
                                                                    +]npk]OpzgUz)garcM]Kz

                              &Llgez<^P\z
                                                                                  z
                                  #                                        z
                                                                               z       )]t]az'Op]gfz7gz zPu  <35
                      -QvLlQz(sqgvo`xzTqzLb z                                     z
                                                                                  z
                                   #                                         z

                                                                        
                                                                             

  @g!z                                                 *\LivggQz*Li^qLbz1euToqdTeqz6LeLYTdTeqz
                                                     z:lToqgez:Ll`z(buQzz :bLegzACzz
                                                            ## ## ##   ##   #

                   pgzikgRrOSzKpzp[Szp]cSzRKpSzKfRziaKOSznSpzWhkp[zMSagwzp[SzWhaagw]fZ
 RgOrcSfpnzSaSOpkgf]OKaayznpgkSRz]fWhkcKp]gfzgkzgM_SOpnzKfRzpgziSkc]pz]fniSOp]gfzOgiy]fZzpSnp]fZzgkznKcia]fZzgUzp[Sz
 cKpSk]Ka!?TTz?P\TQsbTz&zLqqLP\TQz\TlT z



   ;aKOS!z6^P\KSaz3 z0gppa^SMz                                                                +KpSzKfRz@]cS!z
          )9z:Kraz?`^Slcgepzz                                                                                 z zLdz
          z-acz?plSSpz?r^pSzz+KaaKnz@SXKnzz

                     pgziSkc]pzSfpkyzgfpgzp[SzRSn]ZfKpSRzikSc]nSnzaKfRzgkz
 gp[SkzikgiSkpyzignnSnnSRzgkzOgfpkgaaSRzMyzygrzKpzp[Szp]cSzRKpSzKfRzagOKp]gfznSpzWhkp[zMSagwzngzp[Kpzp[SzkSjrSnp]fZziKkpyz
 cKyz]fniSOpzcSKnrkSznrktSyzi[gpgZkKi[zpSnpzgkznKciaSzp[SzikgiSkpyzgkzKfyzRSn]ZfKpSRzgM_SOpzgkzgiSkKp]gfzgfz]pz

                                                                                              
                                                                                       


        @[SzWhaagw]fZzikgt]n]gfnzgUVSRz=z )]tz;zzKkSzKppKO[SRz =raSzOzkSaKp]fZzpgzp[SziaKOSzgUzOgcia]KfOS"z
 =raSzRzkSaKp]fZzpgzygrmzikgpSOp]gfzKnzKziSkngfznrM_SOpzpgzKznrMigSfK"zKfRz=raSzSzKfRzZzkSaKp]fZzpgzygrkzRrpyzpgz
 kSnigfRzpgzp[]nznrMigSfKzKfRzp[SzigpSfp]KazOgfnSjrSfOSnzgUzfgpzRg]fZzngz
 +KpS!z        z

                                                        
                                                                                                9=z

                                               ## ## # #                       
                                                                                                       " #

 @[SzfKcSzKRRkSnnzS cK]azKRRkSnnzKfRzpSaSi[gfSzfrcMSkzgUzp[SzKppgkfSyzkSikSnSfp]fZz  ## !#   &Llgfz>^P\
D EEEE        FGHDDEDDDEDIE E E E E E E E                             Jzzw[gz]nnrSnzgkzkSjrSnpnzp[]nznrMigSfKzKkS!z
 6^P\LTbz3 z0gqqb^TN#zB^bb`^Tz.Lllzz0LbbLY\Tlz55:zz4z?qlTTqz8 B zBLo\^eYqgez ,*z#zdYgqqb^TN%v^bb`^TPgd$z
                                                                          
 2Uzp[]nznrMigSfKzOgccKfRnzp[SzikgRrOp]gfzgUzRgOrcSfpnzSaSOpkgf]OKaayznpgkSRz]fWhkcKp]gfzgkzpKfZ]MaSzp[]fZnzgkzp[Sz
 ]fniSOp]gfzgUzikSc]nSnzMSWhkSzpk]KazKzfgp]OSzKfRzKzOgiyzgUzp[SznrMigSfKzcrnpzMSznSktSRzgfzSKO[ziKkpyz]fzp[]nzOKnSzMSXkSz
 ]pz]nznSktSRzgfzp[SziSkngfzpgzw[gcz]pz]nzR]kSOpSRz/SRz=z)]tz;zKzz

                                                                                                                                         App'x 6
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 10 of 119 PageID 22




                                                                       App'x 7
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 11 of 119 PageID 23




                                                                       App'x 8
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 12 of 119 PageID 24




                                                                       App'x 9
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 13 of 119 PageID 25




                                                                      App'x 10
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 14 of 119 PageID 26




                                                                      App'x 11
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 15 of 119 PageID 27




                                                                      App'x 12
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 16 of 119 PageID 28




                                                                      App'x 13
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 17 of 119 PageID 29




                                                                      App'x 14
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 18 of 119 PageID 30




                EXHIBIT B




                                                                      App'x 15
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 19 of 119 PageID 31




                                                                      App'x 16
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 20 of 119 PageID 32




                                                                      App'x 17
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 21 of 119 PageID 33




                EXHIBIT C




                                                                      App'x 18
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                    Page 22 of 119 PageID 34

From:              Philip Harvey
To:                Michael Gottlieb
Cc:                Joshua Riley; Sam Hall; Paris Sorrell
Subject:           RE: Chapwood Subpoena
Date:              Friday, July 26, 2019 6:23:23 PM
Attachments:       BF5BAB8B457D43FEA9D964D4E086ECE2.png


Mike – I do not represent Chapwood Investments and do not know who, if anyone, currently does. I
will ask Mr. Butowsky. I only represent Mr. Butowsky in defense of the claims asserted in the DC
case. Sorry for the delay in responding.

Phil

Philip J. Harvey
Harvey & Binnall, PLC
717 King Street, Suite 300
Alexandria, Virginia 22314
703.888.1943
pharvey@harveybinnall.com


From: Gottlieb, Michael
Sent: Tuesday, July 23, 2019 3:04 PM
To: 'pharvey@harveybinnall.com'
Cc: 'Joshua Riley'; Hall, Samuel
Subject: Chapwood Subpoena

Dear Mr. Harvey,

I write to request your client’s position with respect to a third-party subpoena issued to Chapwood
Capital Investment Management, where Mr. Butowsky is the managing partner and founder. We
initially served Chapwood with the subpoena on May 28, 2019, but never received a response. On
June 20, 2019, we then served an updated subpoena solely for the purpose of providing a new
location for document production in Dallas, Texas, and to give Chapwood an additional 21 days to
respond. That response is now almost two weeks late. We attach the updated subpoena, along
with its cover letter here.

We intend to file a motion to compel a response to our subpoena unless you advise us that a
response is forthcoming. If Chapwood has separate counsel, please advise. If no response is
forthcoming, please advise as to your position regarding our proposed motion to compel by no later
than 10AM this Thursday, July 25.

Respectfully,

Mike


                                                                                                App'x 19
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                         Page 23 of 119 PageID 35




Michael Gottlieb
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1442 | Fax: +1 202 303 2442
mgottlieb@willkie.com | vCard | www.willkie.com bio


Important Notice: This email message is intended to be received only by persons entitled to receive the
confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
presumptively contain information that is confidential and legally privileged; email messages to non-
clients are normally confidential and may also be legally privileged. Please do not read, copy, forward or
store this message unless you are an intended recipient of it. If you have received this message in error,
please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in the
United States under the laws of the State of Delaware, which laws limit the personal liability of partners.




                                                                                                      App'x 20
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 24 of 119 PageID 36




                EXHIBIT D




                                                                      App'x 21
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                                   Page 25 of 119 PageID 37

From:            Gottlieb, Michael
To:              "stevenbiss@icloud.com"; "tyclevenger@yahoo.com"; Philip Harvey
Cc:              Sam Hall
Subject:         RE: Chapwood Subpoena
Date:            Tuesday, October 1, 2019 9:41:41 AM
Attachments:     Subpeona response 07.24.19.docx


All –
We properly served a third-party subpoena on Chapwood Capital Investment Management on June
19, 2019. As you can see from the email chain below, Mr. Butowsky personally responded to that
subpoena by email to me on July 24, with the document attached here. Nowhere in the response
does Mr. Butowsky refer us to Mr. Biss or Mr. Clevenger, or any other attorney for that matter. And
Mr. Harvey informed us that he does not represent Chapwood.
Accordingly, please inform me promptly whether you represent Chapwood for purposes of this
subpoena so that we may direct further correspondence to you.
Regards,
Mike

Michael Gottlieb
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1442 | Fax: +1 202 303 2442
mgottlieb@willkie.com | vCard | www.willkie.com bio


From: Ed Butowsky [mailto:ebutowsky@gmail.com]
Sent: Monday, September 30, 2019 5:01 PM
To: Hall, Samuel <SHall@willkie.com>
Cc: Steven S. Biss <stevenbiss@icloud.com>; Ty Clevenger <tyclevenger@yahoo.com>
Subject: Re: Chapwood Subpoena
Since I am represented by legal counsel, I don’t think it is appropriate for you to communicate
directly with me.
Ty Clevenger or someone else will respond to you.
From: "Hall, Samuel" <SHall@willkie.com>
Date: Tuesday, September 24, 2019 at 2:15 PM
To: Ed Butowsky <ebutowsky@gmail.com>
Cc: Philip Harvey <pharvey@harveybinnall.com>, Paris Sorrell <psorrell@harveybinnall.com>,
"Gottlieb, Michael" <MGottlieb@willkie.com>, Meryl Governski <mgovernski@bsfllp.com>,
Joshua Riley <jriley@bsfllp.com>
Subject: Re: Chapwood Subpoena
Mr. Butowsky,

We received your objections and responses to the subpoena we served on Chapwood. Unless we
receive documents and/or additional information explaining your responses in further detail—
including a detailed description of your efforts to locate responsive documents—we may need to file
a motion to compel. At this point, each response appears to be inaccurate.
Specifically, you claim there are no responsive documents to Requests Nos. 1 and 2. We find that
hard to believe. As an example, Request No. 2 asks for documents and communications “concerning


                                                                                                      App'x 22
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                      Page 26 of 119 PageID 38

any lawsuits, threats of lawsuits, consumer complaints, disciplinary actions, or accusations that
accused You of fraudulent conduct (including making false statement), including but not limited to
while You maintained a relationship with Charles Schwab[.]” Chapwood itself raises accusation in its
suit Chapwood Capital Investment Management, LLC et al v. Charles Schwab Corporation et al, No.
18-cv-00287-RAS, that it “lost over 268 customer accounts” due to what it referred to as Schwab’s
efforts to cause those clients to “question Chapwood and Butowsky’s honesty and integrity.” (ECF
NO. 1 ¶22(c)). Is it Chapwood’s position now that it never actually received any complaint related to
making false statements?
Moreover, responses to at least two third-party subpoenas in this litigation have resulted in the
production of emails to or from Chapwood email addresses. These emails indicate that you did not
conduct a sufficient search of documents and communications in Chapwood’s custody and control.
Your objection that Request No. 3 “is not applicable to anything” is incorrect as a matter of black-
letter law. In order to meet relevancy requirements in discovery there only needs to be a “possibility
that the information sought may be relevant to the claim or defense of any party.” In re Denture
Cream Prod. Liab. Litig., 292 F.R.D. 120, 123–24 (D.D.C. 2013). Because you are Chapwood’s
managing partner and founder, and presumably own an equity stake in the company, Chapwood’s
annual income in 2016 through the present is directly relevant to the calculation of punitive
damages against you. See About Us, Chapwood Capital Investment Management, available at
http://www.chapwoodinvestments.com/about-us/; TXO Prod. Corp. v. All. Res. Corp., 509 U.S. 443,
464 (1993) (noting that the “financial position of the defendant” is “one factor that could be taken
into account in assessing punitive damages” (internal quotation marks omitted)); Lunsford v. Morris,
746 S.W.2d 471, 473 (Tex. 1988), disapproved of on other grounds by Walker v. Packer, 827 S.W.2d
833 (Tex. 1992) (“At least forty-three states now allow evidence of net worth to be discovered and
admitted for the limited purpose of assessing punitive damages. . . . We hold that in cases in which
punitive or exemplary damages may be awarded, parties may discover and offer evidence of a
defendant's net worth.”).
What is more, your objection was untimely, and is thus waived. Objections to a Rule 45 subpoena to
produce documents “must be served before the earlier of the time specified for compliance or 14
days after the subpoena is served.” Fed. R. Civ. P. 45(d)(2)(B) (emphasis added); Alexander v. FBI, 186
F.R.D. 21, 34 (D.D.C.1998) (citation omitted) (concluding that a third party waived objections 16 days
after being served with subpoena). Your objection was sent over a month after you were served; as
a result, it is clearly waived.
We will remind you that the Court has granted our motions to compel in each instance you have
refused to provide documents, including to requests similar to those made against Chapwood.
Moreover, the Court has specifically acknowledged that Mr. Rich will also have “to go to the
companies that have [documents] in their possession” during discovery. July 31, 2019, Hearing Tr. at
11:18.
If you believe further correspondence on this subpoena would be worthwhile, please let us know. If
you are unwilling to discuss this further, we are required under the local rules to ask whether you
will oppose a motion to compel against Chapwood. If you do not respond by Monday September
30, 2019, we will assume that you are opposed.
Best,

Samuel Hall
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238


                                                                                                 App'x 23
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                         Page 27 of 119 PageID 39

Direct: +1 202 303 1443 | Fax: +1 202 303 2443
shall@willkie.com | vCard | www.willkie.com bio

From: ed butowsky [mailto:ebutowsky@gmail.com]
Sent: Wednesday, July 24, 2019 4:55 PM
To: Gottlieb, Michael <MGottlieb@willkie.com>
Subject: Chapwood Subpoena
Answers to your subpoena attached.

Important Notice: This email message is intended to be received only by persons entitled to receive the
confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
presumptively contain information that is confidential and legally privileged; email messages to non-
clients are normally confidential and may also be legally privileged. Please do not read, copy, forward or
store this message unless you are an intended recipient of it. If you have received this message in error,
please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in the
United States under the laws of the State of Delaware, which laws limit the personal liability of partners.




                                                                                                      App'x 24
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19     Page 28 of 119 PageID 40



DOCUMENT REQUEST NO. 1

All Documents and Communications to or from Chapwood relating to any
allegations in the Complaint in the above-captioned matter, including but not
limited to Communications with The Washington Times, Admiral James A Lyons,
Cassandra Fairbanks, The Gateway Pundit, or Rod Wheeler and all
Communications among any parties relating to the Rich Family.

Response No 1

Chapwood does not have any Documents or Communications relating to any
allegations in the Complaint in the above captioned matter.

DOCUMENT REQUEST NO. 2

All Documents and Communications concerning any lawsuits, threats of lawsuits,
consumer complaints, disciplinary actions, or accusations that accused You of
fraudulent conduct (including making false statement), including but not limited
to while You maintained a relationship with Charles Schwab.

Response No 2

There or no Documents or Communications concerning the above.

DOCUMENTS REQUEST NO. 3

Documents sufficient to show Your annual net income between 2016 through
present.

Response No 3

This is not applicable to anything.




                                                                            App'x 25
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 29 of 119 PageID 41




                EXHIBIT (




                                                                      App'x 26
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                  Page 30 of 119 PageID 42

From:             Philip Harvey
To:               Michael Gottlieb
Cc:               stevenbiss@icloud.com; Ty Clevenger; Sam Hall
Subject:          Re: Chapwood Subpoena
Date:             Monday, October 21, 2019 2:18:19 PM


My firm does not represent Chapwood.

Phil Harvey

On Mon, Oct 21, 2019, 2:07 PM Gottlieb, Michael <MGottlieb@willkie.com> wrote:

  As I received no response to this, our conclusion is that no one on the “to” chain of this
  email represents Chapwood for purposes of this subpoena. Please advise otherwise if we are
  mistaken in that conclusion.


  Michael Gottlieb
  Willkie Farr & Gallagher LLP
  1875 K Street, N.W. | Washington, DC 20006-1238
  Direct: +1 202 303 1442 | Fax: +1 202 303 2442
  mgottlieb@willkie.com | vCard | www.willkie.com bio



  From: Gottlieb, Michael
  Sent: Tuesday, October 01, 2019 9:42 AM
  To: 'stevenbiss@icloud.com' <stevenbiss@icloud.com>; 'tyclevenger@yahoo.com'
  <tyclevenger@yahoo.com>; Philip Harvey <pharvey@harveybinnall.com>
  Cc: Hall, Samuel <SHall@willkie.com>
  Subject: RE: Chapwood Subpoena

  All –

  We properly served a third-party subpoena on Chapwood Capital Investment Management
  on June 19, 2019. As you can see from the email chain below, Mr. Butowsky personally
  responded to that subpoena by email to me on July 24, with the document attached here.
  Nowhere in the response does Mr. Butowsky refer us to Mr. Biss or Mr. Clevenger, or any
  other attorney for that matter. And Mr. Harvey informed us that he does not represent
  Chapwood.

  Accordingly, please inform me promptly whether you represent Chapwood for purposes of
  this subpoena so that we may direct further correspondence to you.

  Regards,

  Mike


  Michael Gottlieb
  Willkie Farr & Gallagher LLP
  1875 K Street, N.W. | Washington, DC 20006-1238
  Direct: +1 202 303 1442 | Fax: +1 202 303 2442
  mgottlieb@willkie.com | vCard | www.willkie.com bio

                                                                                        App'x 27
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                 Page 31 of 119 PageID 43



 From: Ed Butowsky [mailto:ebutowsky@gmail.com]
 Sent: Monday, September 30, 2019 5:01 PM
 To: Hall, Samuel <SHall@willkie.com>
 Cc: Steven S. Biss <stevenbiss@icloud.com>; Ty Clevenger <tyclevenger@yahoo.com>
 Subject: Re: Chapwood Subpoena

 Since I am represented by legal counsel, I don’t think it is appropriate for you to
 communicate directly with me.

 Ty Clevenger or someone else will respond to you.

 From: "Hall, Samuel" <SHall@willkie.com>
 Date: Tuesday, September 24, 2019 at 2:15 PM
 To: Ed Butowsky <ebutowsky@gmail.com>
 Cc: Philip Harvey <pharvey@harveybinnall.com>, Paris Sorrell
 <psorrell@harveybinnall.com>, "Gottlieb, Michael" <MGottlieb@willkie.com>, Meryl
 Governski <mgovernski@bsfllp.com>, Joshua Riley <jriley@bsfllp.com>
 Subject: Re: Chapwood Subpoena

 Mr. Butowsky,

 We received your objections and responses to the subpoena we served on Chapwood. Unless
 we receive documents and/or additional information explaining your responses in further
 detail—including a detailed description of your efforts to locate responsive documents—we
 may need to file a motion to compel. At this point, each response appears to be inaccurate.

 Specifically, you claim there are no responsive documents to Requests Nos. 1 and 2. We
 find that hard to believe. As an example, Request No. 2 asks for documents and
 communications “concerning any lawsuits, threats of lawsuits, consumer complaints,
 disciplinary actions, or accusations that accused You of fraudulent conduct (including
 making false statement), including but not limited to while You maintained a relationship
 with Charles Schwab[.]” Chapwood itself raises accusation in its suit Chapwood Capital
 Investment Management, LLC et al v. Charles Schwab Corporation et al, No. 18-cv-00287-
 RAS, that it “lost over 268 customer accounts” due to what it referred to as Schwab’s efforts
 to cause those clients to “question Chapwood and Butowsky’s honesty and integrity.” (ECF
 NO. 1 ¶22(c)). Is it Chapwood’s position now that it never actually received any complaint
 related to making false statements?

 Moreover, responses to at least two third-party subpoenas in this litigation have resulted in
 the production of emails to or from Chapwood email addresses. These emails indicate that
 you did not conduct a sufficient search of documents and communications in Chapwood’s
 custody and control.

 Your objection that Request No. 3 “is not applicable to anything” is incorrect as a matter of
 black-letter law. In order to meet relevancy requirements in discovery there only needs to be
 a “possibility that the information sought may be relevant to the claim or defense of any
 party.” In re Denture Cream Prod. Liab. Litig., 292 F.R.D. 120, 123–24 (D.D.C. 2013).
 Because you are Chapwood’s managing partner and founder, and presumably own an equity
 stake in the company, Chapwood’s annual income in 2016 through the present is directly

                                                                                           App'x 28
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                              Page 32 of 119 PageID 44

 relevant to the calculation of punitive damages against you. See About Us, Chapwood
 Capital Investment Management, available at http://www.chapwoodinvestments.com/about-
 us/; TXO Prod. Corp. v. All. Res. Corp., 509 U.S. 443, 464 (1993) (noting that the “financial
 position of the defendant” is “one factor that could be taken into account in assessing
 punitive damages” (internal quotation marks omitted)); Lunsford v. Morris, 746 S.W.2d 471,
 473 (Tex. 1988), disapproved of on other grounds by Walker v. Packer, 827 S.W.2d 833
 (Tex. 1992) (“At least forty-three states now allow evidence of net worth to be discovered
 and admitted for the limited purpose of assessing punitive damages. . . . We hold that in
 cases in which punitive or exemplary damages may be awarded, parties may discover and
 offer evidence of a defendant's net worth.”).

 What is more, your objection was untimely, and is thus waived. Objections to a Rule 45
 subpoena to produce documents “must be served before the earlier of the time specified for
 compliance or 14 days after the subpoena is served.” Fed. R. Civ. P. 45(d)(2)(B) (emphasis
 added); Alexander v. FBI, 186 F.R.D. 21, 34 (D.D.C.1998) (citation omitted) (concluding
 that a third party waived objections 16 days after being served with subpoena). Your
 objection was sent over a month after you were served; as a result, it is clearly waived.

 We will remind you that the Court has granted our motions to compel in each instance you
 have refused to provide documents, including to requests similar to those made against
 Chapwood. Moreover, the Court has specifically acknowledged that Mr. Rich will also have
 “to go to the companies that have [documents] in their possession” during discovery. July
 31, 2019, Hearing Tr. at 11:18.

 If you believe further correspondence on this subpoena would be worthwhile, please let us
 know. If you are unwilling to discuss this further, we are required under the local rules to
 ask whether you will oppose a motion to compel against Chapwood. If you do not respond
 by Monday September 30, 2019, we will assume that you are opposed.

 Best,


 Samuel Hall
 Willkie Farr & Gallagher LLP
 1875 K Street, N.W. | Washington, DC 20006-1238
 Direct: +1 202 303 1443 | Fax: +1 202 303 2443
 shall@willkie.com | vCard | www.willkie.com bio



 From: ed butowsky [mailto:ebutowsky@gmail.com]
 Sent: Wednesday, July 24, 2019 4:55 PM
 To: Gottlieb, Michael <MGottlieb@willkie.com>
 Subject: Chapwood Subpoena

 Answers to your subpoena attached.


 Important Notice: This email message is intended to be received only by persons entitled to receive the
 confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
 presumptively contain information that is confidential and legally privileged; email messages to non-clients are
 normally confidential and may also be legally privileged. Please do not read, copy, forward or store this message
 unless you are an intended recipient of it. If you have received this message in error, please forward it back.


                                                                                                             App'x 29
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                              Page 33 of 119 PageID 45

 Willkie Farr & Gallagher LLP is a limited liability partnership organized in the United States under the laws of
 the State of Delaware, which laws limit the personal liability of partners.




 Important Notice: This email message is intended to be received only by persons entitled to receive
 the confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
 presumptively contain information that is confidential and legally privileged; email messages to non-
 clients are normally confidential and may also be legally privileged. Please do not read, copy, forward
 or store this message unless you are an intended recipient of it. If you have received this message in
 error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in
 the United States under the laws of the State of Delaware, which laws limit the personal liability of
 partners.




                                                                                                              App'x 30
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 34 of 119 PageID 46




                EXHIBIT )
                            5HGDFWHG




                                                                      App'x 31
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 35 of 119 PageID 47




                                                                      App'x 32
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 36 of 119 PageID 48




                                                                      App'x 33
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 37 of 119 PageID 49




                                                                      App'x 34
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 38 of 119 PageID 50




                                                                      App'x 35
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 39 of 119 PageID 51




                                                                      App'x 36
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 40 of 119 PageID 52




                EXHIBIT *
                            5HGDFWHG




                                                                      App'x 37
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 41 of 119 PageID 53




                                                                      App'x 38
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 42 of 119 PageID 54




                                                                      App'x 39
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 43 of 119 PageID 55




                                                                      App'x 40
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 44 of 119 PageID 56




                                                                      App'x 41
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 45 of 119 PageID 57




                                                                      App'x 42
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 46 of 119 PageID 58




                EXHIBIT +




                                                                      App'x 43
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 47 of 119 PageID 59




                                                                      App'x 44
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 48 of 119 PageID 60




                                                                      App'x 45
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 49 of 119 PageID 61




                                                                      App'x 46
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 50 of 119 PageID 62




                EXHIBIT ,




                                                                      App'x 47
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 51 of 119 PageID 63




                                                                      App'x 48
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 52 of 119 PageID 64




                                                                      App'x 49
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 53 of 119 PageID 65




                EXHIBIT -
                           5HGDFWHG




                                                                      App'x 50
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 1 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 54 of 119 PageID 66


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



AARON RICH


      , CO                                             Civil Action No. 1:18-cv-

                              Plaintiff,

        v.                                              JURY TRIAL DEMANDED

                                                       REDACTED PUBLIC VERSION
EDWARD BUTOWSKY
2200 Bradbury Court
Plano, TX 75093

MATTHEW COUCH
2300 West Ash Street
Rogers, AR 72758

AMERICA FIRST MEDIA
2300 West Ash Street
Rogers, AR 72758

and

THE WASHINGTON TIMES
3600 New York Ave, NW
Washington, DC 20002
                      Defendants.



                                           COMPLAINT

Plaintiff Aaron Rich alleges as follows:

                                       INTRODUCTION

        1.     For close to a year, Defendants Edward “Ed” Butowsky, Matthew “Matt” Couch,

and Couch’s organization known as America First Media (“AFM”), have falsely and repeatedly

alleged in public statements that Plaintiff Aaron Rich (“Aaron”) is a criminal. Specifically,



                                                                                       App'x 51
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 2 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 55 of 119 PageID 67


Defendants have claimed to have “proof” that Aaron (i) worked with his deceased brother Seth

Rich to steal data from the Democratic National Committee (“DNC”), (ii) provided that stolen

data to the hostile intelligence service WikiLeaks in exchange for payment into Aaron’s bank

account, and (iii) engaged in deceit and obstruction of justice to cover his tracks after Seth was

murdered. There is no proof that Aaron engaged in any of the alleged conduct—nor could there

be, because none of it happened. But Defendants are not interested in the truth. Instead,

Defendants are motivated by personal notoriety, financial gain, and naked partisan aims—

namely, a desire to discredit allegations that the Trump Campaign colluded with the Russian

Government in the 2016 hack of the DNC and the subsequent dissemination of DNC documents

on WikiLeaks. In their blind pursuit of these objectives, Defendants have willfully trampled

Aaron’s reputation and emotional wellbeing.

       2.      Aaron’s younger brother Seth was murdered in Washington, D.C. (“D.C.”) on

July 10, 2016. Politically-motivated conspiracy theories about Seth’s murder began to swirl

shortly after the murder. Because Seth had worked at the DNC, the theories held, his murder

could not have been random—instead, the conspiracy theorized that Seth had decided to be a

whistleblower and the DNC itself, perhaps even the Democratic Nominee for President, Hillary

Clinton, had ordered Seth’s murder as retaliation. Eventually, the dominant theory became that

Seth was murdered because the DNC had discovered that he had stolen emails from the DNC

and provided them to WikiLeaks, an organization that the current Director of the Central

Intelligence Agency has labeled as a hostile intelligence service.       That history forms the

background to this dispute, but this lawsuit does not seek to stop Defendants from trafficking in

Seth Rich conspiracy theories. This lawsuit seeks accountability for Defendants’ defamatory

campaign against Aaron.




                                                                                           App'x 52
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 3 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 56 of 119 PageID 68


       3.      Aaron is an intensely private person who has devoted his entire professional life

to protecting U.S. national security. Since 2004, he has worked for the same U.S. defense

contractor. Consistent with his professional obligations, Aaron has eschewed public attention

throughout his adult life. Although he was horrified by the allegations about his brother, Aaron

has kept private his disagreement with scores of individuals who took to social media and

Internet discussion forums to accuse Seth of having conspired with WikiLeaks to defraud his

former employer.

       4.      Since the day he learned that he had lost his only sibling, Aaron has worked

diligently to assist law enforcement to bring Seth’s murderer to justice. For well over a year,

Aaron has devoted countless hours assisting state and federal law enforcement officials

investigating the murder. He has provided law enforcement officials with access to all of Seth’s

property, followed up regularly with the officials regarding their investigation, and voluntarily

testified under oath as a witness before a grand jury convened to investigate Seth’s murder.

       5.      Defendant Ed Butowsky first injected himself into the Rich family’s tragedy in

early 2017, when he contacted the Rich family and offered to fund the hiring of a former D.C.

police investigator, Rod Wheeler, to lead a D.C.-based private investigation into Seth’s murder.

Defendant Butowsky concurrently pushed Fox News to publish a story about the murder, which

quoted Mr. Wheeler as having discovered proof that Seth had leaked DNC documents to

WikiLeaks. Mr. Wheeler quickly distanced himself from the quotations attributed to him, and

Fox News retracted the story on May 23, 2017, saying it did not meet “the high degree of

editorial scrutiny we require for all our reporting.”

       6.      Around the time of the Fox News retraction—in the early months of summer

2017—Defendants Matt Couch and his organization, AFM, began speaking regularly with




                                                                                               App'x 53
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 4 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 57 of 119 PageID 69


Defendant Butowsky. Shortly after they made contact, Defendants Butowsky, Couch, and AFM

agreed to work together to publish defamatory statements about Aaron.          Their agreement

provided Defendant Butowsky with a platform to publish his false allegations about Aaron, while

offering Couch and AFM a so-called “source” of information about the Seth Rich murder.

Defendants Couch and AFM sought to make themselves the leading voice of the conspiracy

theory that Seth Rich leaked DNC documents to WikiLeaks, motivated in part by a desire to

generate notoriety, raise funds from the public, and sell Seth Rich-themed merchandise online.

Defendants are also motivated by a mutual commitment to convince the public that Seth Rich

was the source of the stolen DNC documents that WikiLeaks published, because they believe

that proving Seth Rich’s involvement would disprove allegations that the Trump Campaign

colluded with the Russian Government to influence the 2016 Election. In Defendant Couch’s

words, Defendants’ objective is to “turn up the heat on Seth Rich” so that “the Russian narrative

dies.”

         7.       In the summer of 2017, Defendants launched their campaign to defame Aaron.

Specifically, Defendants Butowsky, Couch, and AFM conspired to promote Butowsky’s

fabricated claim that Aaron had worked with Seth to steal the DNC’s emails and leak them to

WikiLeaks in exchange for money. Over time, Defendants’ fabricated claims about Aaron

became increasingly grotesque. Defendants’ false statements have directly alleged, or otherwise

implied, that:

              x   Aaron worked with his brother, Seth, to steal and leak DNC documents to

                  WikiLeaks, including by serving as the information technology expert that made

                  the leak of documents to WikiLeaks possible;




                                                                                          App'x 54
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 5 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 58 of 119 PageID 70


            x   Aaron received money into his own bank account from WikiLeaks for helping

                Seth provide those stolen documents;

            x   Aaron knew in advance that his brother was going to be murdered for his role in

                leaking documents to WikiLeaks, but did nothing to stop it, and even warned

                Seth’s girlfriend in advance to break up with him to protect her own safety;

            x   Aaron has covered up his involvement in his purported role in leaking documents

                to WikiLeaks; and

            x   Aaron has obstructed justice by interfering with law enforcement efforts to bring

                his brother’s murderer to justice, including his purported refusal to provide law

                enforcement with access to investigative materials.

       8.       Aaron attempted to address Defendants’ lies about him in private. In December

2017 and January 2018, Aaron sent letters to Defendants Couch and Butowsky, respectively,

telling them that their allegations against him were false, and pleaded with them to cease

spreading falsehoods about him. He asked them to consider how they would feel to be accused

of complicity in their own brother’s murder. After receiving those letters, Defendants doubled

and then tripled down on their behavior—they continued to disseminate false statements about

Aaron, and then upped the ante by conspiring to have their lies about Aaron published in a

prominent national newspaper.

       9.       On March 1, 2018, Defendant The Washington Times (“Times”) published an

“Analysis/Opinion” titled “More cover-up questions” (hereinafter “the Publication”) on both its

Website and in print. Defendants Couch and AFM publicly acknowledged that the article “was

put out to help vindicate our team.” The Publication contained false factual statements about

Aaron that previously had been peddled by Defendants Butowsky, Couch, and AFM, including




                                                                                               App'x 55
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 6 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 59 of 119 PageID 71


that he downloaded the DNC emails and received money from WikiLeaks; further, the

Publication also implied that Aaron is obstructing justice by refusing to be interviewed by law

enforcement officials. Defendant Butowsky is the only source cited in the Publication. Despite

having pre-publication knowledge of Defendant Butowsky’s history of deliberately publishing

false information about the same topic, and despite receiving notice of the falsity of the

statements about Aaron after the Publication, Defendant Times has neither removed nor retracted

the Publication.

       10.     Every statement the Defendants have advanced regarding Aaron’s alleged

involvement in the WikiLeaks leak and the cover-up of his own brother’s murder is false, and

because the statements accuse Aaron of criminal conduct, they are defamatory per se.

Defendants have acted with reckless disregard for the truth of these allegations, and they have

continued to advance the claims well after being placed on notice that the claims are false.

Defendants have also gone to great lengths to publicize otherwise private facts about Aaron’s

life. For example, Defendants have published information about where Aaron works, the nature

of his work, the fact that he holds a government security clearance, and the level of that security

clearance. Defendants have admitted that their motive for saying these things about Aaron is

their desire to advance political arguments. Worse, Defendants Couch and AFM have used these

sensational conspiracy theories to increase their own profiles and followings, raise money

through online fundraising platforms, and sell merchandise.

       11.     Defendants have caused Aaron to suffer severe emotional, reputational, and

economic harm. On the heels of the murder of his only sibling, Aaron has been falsely accused

of conspiring with a hostile foreign intelligence service, knowing that his own brother was going

to be murdered (and doing nothing to stop it), and participating in a cover-up of his own




                                                                                            App'x 56
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 7 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 60 of 119 PageID 72


brother’s murder. Aaron has received death threats and vicious online harassment, and has been

forced to incur security expenses and legal fees to address constant concerns regarding his safety.

This unwelcome notoriety has taken a toll on Aaron’s personal and professional wellbeing. D.C.

law entitles Aaron to damages for the economic, reputational, and emotional harm that

Defendants’ statements have caused.

       12.     Our constitutional system leaves wide room for debate on issues of public

concern, but individuals like Defendants poison that deliberate space when they flood it with

fabricated information about private figures like Aaron. Defendants are entitled to spend their

own time and resources to investigate unsolved crimes, and to publicize their findings if they

choose, but Defendants have no right to falsely declare that they have “proof” that innocent

people have committed criminal acts. In sum, Defendants are entitled to their own opinions, but

they can and must be held accountable for their lies. That is the purpose of this lawsuit.

                                            PARTIES

       13.     Plaintiff Aaron Rich is a resident and citizen of the State of Colorado.

       14.     Defendant Edward Butowsky is a resident and citizen of the state of Texas.

Defendant Butowsky is a financial adviser and the Managing Partner of Chapwood Investments,

LLC, and a frequent guest on a number of televised cable news programs.

       15.     Defendant Matthew Couch is a resident and citizen of Arkansas. He is the

Founder and Host of the America First Media Group, Inc. (“AFM”).

       16.     Defendant AFM is registered as a nonprofit organization in Arkansas and was

founded by Defendant Couch, who is listed as its registered agent and incorporator/director. The

group’s first Website (www.americafirstmg.com) identified the following individuals (and their

Twitter handles) as members of AFM: Flynn (@FITE4THEUSERS); Eddie Graham




                                                                                             App'x 57
           Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 8 of 60
    Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 61 of 119 PageID 73


(@egraham_cracker); Truth or TIG (@TruthinGovernment2016); ThinBlueLR (@ThinBlueLR);

Bill Pierce (@therealbp65), Josh Flippo (@jflippo1327), Hannibal Moot (@HannibalMoot); and

Matt Couch (@realmattcouch). 1 At least one member of the AFM team lives and works in or

around Washington, D.C.

        17.       Defendant The Washington Times, LLC (“Times”) is incorporated in the state of

Delaware and has its principal place of business in Washington, D.C, where it publishes a daily

newspaper.

                                  JURISDICTION AND VENUE

        18.       The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332

because there is diversity of citizenship among the parties, and the amount in controversy

exceeds $75,000 exclusive of interest and costs.

        19.       This Court has personal jurisdiction over Defendant Times pursuant to D.C. Code

§ 13-422 because its principal place of business is in D.C.

        20.       This Court has personal jurisdiction over Defendants Butowsky, Couch, and AFM

pursuant to D.C. Code § 13-423(a)(1) because Plaintiff’s claims arise out of business that

Defendants have transacted in the District of Columbia and their continuous business contacts

with the District.

              x   Defendant AFM and its members, including Defendant Couch, have traveled to

                  D.C., where they met with “sources” and from which they posted social media

                  content for the purposes of raising funds and advancing their D.C.-centric

                  narrative about the Plaintiff and his family. They regularly solicit donations to



1
 Matt Couch, Meet the America First Media Team, AMERICA FIRST MEDIA, August 6, 2017,
https://www.americafirstmg.com/single-post/2017/08/06/Meet-The-America-First-Media-Team.



                                                                                             App'x 58
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 9 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 62 of 119 PageID 74


                 support taking their “investigation” to D.C., and they target their message to the

                 D.C. market, including to local law enforcement in an effort to influence the D.C.-

                 based investigation.    As detailed in the factual allegations infra, Defendants

                 Couch and AFM regularly solicit funds, including from individuals in D.C., to

                 assist in their efforts to defame Aaron (among others), including by soliciting

                 funds to travel to D.C. They encourage residents of Washington, D.C. and the

                 surrounding suburbs to reach out and provide “information” to their team.

                 Defendants AFM and Couch have conducted activities in D.C. that constitute

                 overt acts that furthered the conspiracy with Defendant Butowsky. At the time of

                 the filing of this Complaint, Defendants Couch and AFM have traveled to and are

                 present in D.C. to further the activities described above.

             x   Defendant Butowsky encouraged the publication of defamatory content about the

                 Plaintiff in The Washington Times, a D.C.-based publication, and he has held

                 meetings in D.C. for the purpose of advancing the same D.C.-centric conspiracy

                 theory.   He paid money to a D.C.-based private investigator to perform an

                 investigation in D.C for the same purpose.         Defendant Butowsky regularly

                 conducts business in D.C. and the surrounding area and is a member of and/or

                 participant in Washington, D.C.-based commissions and events, including the

                 Citizens’ Commission on Benghazi.           Defendant Butowsky has conducted

                 activities in D.C. that constitute overt acts that furthered the Defendants’ common

                 scheme.

       21.       Alternatively, this Court has personal jurisdiction pursuant to D.C. Code § 13-

423(a)(3) because Defendants committed acts in the District of Columbia that caused tortious




                                                                                             App'x 59
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 10 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 63 of 119 PageID 75


injury to Plaintiff within the District of Columbia. Defendant Times, a D.C.-based publication,

produced and published defamatory content about the Plaintiff in the District of Columbia.

Defendant Butowsky encouraged the publication of defamatory content about the Plaintiff in the

D.C.-based publication. The publication of defamatory conduct within D.C. constitutes overt

acts that furthered the Defendants’ common scheme. Aaron suffered tortious injury in the

District of Columbia by virtue of the publication of defamatory content in D.C. Furthermore, he

has suffered harm to his reputation in D.C. as a direct and proximate result of the Defendants’

tortious acts. Aaron’s professional opportunities and reputation depend upon the favorable

opinions of and relationship with individuals located in D.C. He is employed by a company

headquartered in Northern Virginia whose primary customer is the United States Government.

He possesses security clearance granted and adjudicated by federal agencies located in and

around D.C. Many of the clients for whom he works and who decide whether to permit him to

do so are located in D.C. Aaron maintains regular contact with and is assisting law enforcement

investigators based in D.C. relating to the murder of his brother in Washington, D.C. Aaron has

voluntarily testified before a grand jury convened in D.C. in connection with his brother’s

murder. Plaintiff routinely travels to D.C., and has felt the injurious impact of the Defendants’

statements while in the District. For example, while Aaron was in D.C. the week of November

13, 2017, Defendant Couch tweeted messages directed to him, including one about being “on the

Road,” which triggered safety concerns for Aaron and his family. That same week, one of

Defendant Couch’s followers who had previously written that “Aaron Rich knows more than he

puts on” and “Heard he was involved with Seth for the transfer” wrote: “Waterboard Aaron

Rich! All the truths will be found.”




                                                                                          App'x 60
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 11 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 64 of 119 PageID 76


        22.     Alternatively, this Court has personal jurisdiction over the Defendants pursuant to

D.C. Code § 13-423(a)(4) because Defendants committed acts outside the District of Columbia

that caused tortious injury to Plaintiff within the District of Columbia. For the reasons discussed

above, Aaron has suffered tortious injury in the District of Columbia and Defendants additionally

satisfy each of § 13-423(a)(4)’s required “plus factors,” any one of which is sufficient to trigger

personal jurisdiction: Defendants have regularly done or solicited business in the District of

Columbia; Defendants have engaged in a persistent course of conduct in the District of

Columbia; and Defendants derive substantial revenue from goods used or consumed, or services

rendered in the District of Columbia.

        23.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events giving rise to these claims occurred in this district.

                                   FACTUAL ALLEGATIONS

I.      THE RICH FAMILY

        24.     Aaron became a big brother when he was six-years-old and spent most of his life

looking out for his little brother, Seth. The two boys were close growing up in Nebraska and

their bond continued to strengthen as they became adults. In 2015, Seth was by Aaron’s side as

the best man in his wedding.

        25.     Nine months later, Seth was gone. In July 2016, 27-year-old Seth was working

for the DNC and had just accepted a job assisting with voter engagement for the presidential

campaign of Democratic candidate Hillary Clinton. On July 10, 2016 Seth was shot multiple

times and murdered just a few blocks from his home in the Bloomingdale neighborhood of

Washington, D.C.

        26.     Law enforcement in and around the D.C. area has conducted a long-running

investigation into the circumstances surrounding Seth’s murder, and that investigation continues


                                                                                            App'x 61
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 12 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 65 of 119 PageID 77


to this day. Aaron has assisted that investigation consistently and diligently since he learned

about Seth’s murder. Law enforcement in D.C. has consistently represented that Seth’s murder

was the result of an attempted robbery. To the continued dismay of the Rich family, Seth’s

murderer has not been brought to justice.

II.    DEFENDANT BUTOWSKY’S INVOLVEMENT WITH THE RICH FAMILY
       AND IN PUBLISHING FALSE STORIES ABOUT THE RICH FAMILY.

       27.     After Seth’s murder, Defendant Butowsky reached out to the Rich family and

offered to assist the family in conducting a private investigation into Seth’s murder. Defendant

Butowsky and the Rich family engaged in telephone conversations regarding the arrangement,

including between January and March 2017. Defendant Butowsky subsequently identified,

hired, and paid former D.C. police detective, Rod Wheeler, to “investigate” Seth’s murder.

During conversations between Defendant Butowsky and the Rich family, Aaron explained that

the family was emotionally fragile in the wake of Seth’s murder and the ensuing conspiracy that

has enveloped his memory. Aaron stressed during one telephone conversation that he is a private

person, largely because his work for a prominent U.S. defense contractor requires him to

maintain a current federal security clearance.

       28.     In early 2017, according to a federal lawsuit filed by Wheeler (the “Wheeler

Lawsuit”), Defendant Butowsky also was coordinating meetings in D.C. about the creation and

publication of the later-retracted Fox News article about Seth Rich. Mr. Wheeler has alleged that

he personally attended a February 28, 2017 meeting with Defendant Butowsky and a Fox News

reporter in D.C., which Defendant Butowsky arranged and attended. Defendant Butowsky and

then-White House Press Secretary Sean Spicer have admitted to meeting at the White House,

which Mr. Wheeler alleges he also attended on April 20, 2017.




                                                                                          App'x 62
          Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 13 of 60
    Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 66 of 119 PageID 78


        29.    On May 16, 2017, Fox News published an article titled Seth Rich, Slain DNC

Staffer, Had Contact With Wikileaks, Say Multiple Sources, which named only one source, Mr.

Wheeler. 2 It attributed to Mr. Wheeler a statement that his “investigation up to this point shows

that there was some degree of emails exchanged between Seth Rich and Wikileaks.” Almost

immediately, Mr. Wheeler publicly stated that he did not personally have any evidence

substantiating this comment and only had received that information from others. 3

        30.    On May 23, 2017, Fox News retracted the story, issuing a statement that the

article “was not initially subjected to the high degree of editorial scrutiny we require for all our

reporting. Upon appropriate review, the article was found not to meet those standards and has

since been removed.” 4

31.     On the same day, May 23, 2017, Mary and Joel Rich published an open letter in the

Washington Post stating that they had “seen no evidence, by any person at any time, that Seth’s

murder had any connection to his job at the Democratic National Committee or his life in

politics. 5 Anyone who claims to have such evidence is either concealing it from us or lying.”

They further explained that they knew “that Seth’s personal email and his personal computer

2
  Malia Zimmerman, Slain DNC Staffer Had Contact With WikiLeaks, Say Multiple Sources,
FOX NATION, May 16, 2017, http://nation.foxnews.com/2017/05/16/slain-dnc-staffer-had-
contact-wikileaks-say-multiple-sources,                        available                    at
https://web.archive.org/web/20170516061131/http://www.foxnews.com/politics/2017/05/16/slai
n-dnc-staffer-had-contact-with-wikileaks-investigator-says.html.
3
  See, e.g., Oliver Darcy, Story on DNC staffer's murder dominated conservative media -- hours
later it fell apart, CNN, May 16, 2017, http://money.cnn.com/2017/05/16/media/seth-rich-
family-response-claims-of-wikileaks-contact/index.html.
4
  Fox News, Statement on Coverage of Seth Rich Murder Investigation, FOX NEWS, May 23,
2017,      http://www.foxnews.com/politics/2017/05/23/statement-on-coverage-seth-rich-murder-
investigation.html.
5
  Mary & Joel Rich, We’re Seth Rich’s parents. Stop politicizing our son’s murder., THE
WASHINGTON POST, May 23, 2017, https://www.washingtonpost.com/opinions/were-seth-richs-
parents-stop-politicizing-our-sons-murder/2017/05/23/164cf4dc-3fee-11e7-9869-
bac8b446820a story.html?utm term=.9512044c79d0.



                                                                                             App'x 63
          Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 14 of 60
    Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 67 of 119 PageID 79


were both inspected by detectives early in the investigation and that the inspection revealed no

evidence of any communications with anyone at WikiLeaks or anyone associated with

WikiLeaks. Nor did that inspection reveal any evidence that Seth had leaked DNC emails to

WikiLeaks or to anyone else.” Mr. and Mrs. Rich asked those who were promoting conspiracy

theories about Seth to consider the emotional harm that their conduct was having on the Rich

family, and to cease using Seth’s memory as a tool to advance political arguments.

        31.   On August 1, 2017, Mr. Wheeler filed suit against Defendant Butowsky, in

addition to Fox News and the Fox News reporter. 6 The Wheeler Lawsuit claims inter alia that

Defendant Butowsky bankrolled the “investigation” into Seth’s murder in an effort to “debunk

reports the Russians were responsible for the DNC hacks.” Mr. Wheeler alleges that when he

confronted Defendant Butowsky about the inaccuracy of the statements in the Fox News article,

Mr. Butowsky responded that “one day you’re going to win an award for having said those

things you didn’t say.” With respect to the inaccuracy of the “degree of emails” statement, Mr.

Wheeler alleges that Defendant Butowsky told him: “Well I know that’s not true…I’ve never

heard you say that…If I’m under oath, I would say I never heard him say that.”

        32.   Also on August 1, 2017, Cassandra Fairbanks, who writes about D.C. gossip and

rumors for a number of partisan publications including Bigleaguepolitics.com, Sputnik

International, and Gateway Pundit, authored and posted at least three articles about Aaron on

BigLeaguePolitics.com. 7 The posts included audio recordings of multiple conversations that


6
  Complaint, Wheeler v. Twenty-First Century Fox et al, No. 1:17-cv-05807 (S.D.N.Y. Aug. 1,
2017) (“Wheeler Lawsuit”).
7
  Cassandra Fairbanks, Brother of Seth Rich Works for Government Contractor That Provides
Cyber Defense, BIG LEAGUE POLITICS (Aug. 1, 2017), https://bigleaguepolitics.com/brother-seth-
rich-works-government-contractor-provides-cyber-defense/; Cassandra Fairbanks, Audio: Rod
Wheeler Explains Fox News Fiasco, Claims Brother Blocked WikiLeaks Inquiries, , BIG LEAGUE



                                                                                          App'x 64
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 15 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 68 of 119 PageID 80


Defendant Butowsky had with separate individuals about Seth Rich, which Ms. Fairbanks

claimed she received from an “anonymous” source. The articles include the false statement that

“brother Aaron Rich was actively attempting to shut down anyone looking into the WikiLeaks

connection” and falsely imply that Aaron was involved in the DNC hacking by virtue of working

for a company that provides cyber security. Both articles reference a single, anonymous source.

Ms. Fairbanks subsequently has published articles, including on August 2, 2017 and on March 1,

2018 (discussed infra), which confirm that Defendant Butowsky is her source.

III.   BEGINNING IN JULY 2017, DEFENDANTS BUTOWSKY, COUCH, AND AFM
       CONSPIRE TO PUBLISH DEFAMATORY STATEMENTS ABOUT PLAINTIFF.

       33.    Defendant AFM touts that, as a team, it has close to 200,000 followers on Twitter

alone. Defendants Couch and AFM publish AFM content on Twitter (more than 95,000 users

follow @RealMattCouch, and more than 3,700 follow @americafirstmg), on Periscope (nearly

3,500 follow him @RealMattCouch), and on Facebook (nearly 4,000 users are friends of

@RealMattCouch, which lists him as a public figure, and 1,300 follow @AmericansFirstRadio),

and via podcasts, including on Apple iTunes (https://itunes.apple.com/us/podcast/the-matt-

couch-show-podcast/id1350535116?mt=2)                         and                     Spreaker

(https://www.spreaker.com/user/mattandblueshow).     At one time, Defendant Couch was a

“Super Broadcaster” on Periscope, which entitled him to collect earnings based on the number of

viewers who give his broadcasts a “heart”. AFM also publishes its content on its YouTube

Channel (“America First”), to which more than 1200 users subscribe, and on various Websites,




POLITICS (Aug. 1, 2017), https://bigleaguepolitics.com/audio-rod-wheeler-explains-fox-news-
fiasco-claims-brother-blocked-wikileaks-inquiries/; Cassandra Fairbanks, Audio: Seymour Hersh
States Seth Rich Was WikiLeaks Source, BIG LEAGUE POLITICS (Aug. 1, 2017),
https://bigleaguepolitics.com/audio-seymour-hersh-states-seth-rich-wikileaks-source/.



                                                                                         App'x 65
          Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 16 of 60
    Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 69 of 119 PageID 81


including www.americafirstmg.com, and www.af-mg.com. AFM solicits donations, and derives

notoriety, from each of the media platforms listed above.

        34.    Defendant Butowsky was in contact with Defendants Couch and AFM by the time

of the May 23, 2017 Fox News retraction of the story he helped fabricate. Defendant Couch has

explained that “Ed Butowsky chose America First Media” and “reached out to me multiple

times.” 8 As of August 2017, AFM had been speaking with Defendant Butowsky for months.

        35.    In early July 2017, which marked one year since Seth’s murder, Defendants

Couch and AFM traveled to D.C., from which they published content, including on their own

websites, social media, and Periscope (at least five separate videos appeared from their trip to

D.C.). They also appeared on other media during the visit, including a broadcast story on One

America News Network. 9 While in D.C., they attempted to raise money and gain greater

visibility for their campaign.




        36.    Within days of returning from D.C., Defendants Couch and AFM began to

divulge private facts about Aaron, such as his place of employment and holding of a security

8
  Matt Couch, Matt Couch America First Media Live #Bannon #SethRich #NPR, Periscope,
(August 18, 2017), https://www.pscp.tv/RealMattCouch/1MYxNXODwrvGw.
9
  Matt Couch, Matt Couch and Bill Pierce of America First Media on One America News
Network OAN, AMERICA FIRST MEDIA, (July 12, 2017), https://www.americafirstmg.com/single-
post/2017/07/12/Matt-Couch-and-Bill-Pierce-of-America-First-Media-on-One-America-News-
Network-OAN.



                                                                                          App'x 66
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 17 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 70 of 119 PageID 82


clearance, and to defame him with new allegations such as that his “IT know how” gave him the

knowledge necessary to hack documents from the DNC and provide them to WikiLeaks.




        37.     Defendants escalated their rhetoric against Aaron within a week after the Wheeler

Lawsuit publicly exposed Defendant Butowsky’s role in knowingly pushing the publication of

false statements. During an August 9, 2017 AFM Periscope, Defendant Couch explained: “We

have tried, we have tried to keep Aaron Rich out of this narrative because the family asked us to

keep, you know, out of it and this is going to be the first time where, you know, I’m addressing

things from, from a different standpoint.” He falsely accused Aaron of having called “everyone

involved in this investigation” and telling “them not to talk about certain issues in this

investigation.” 10

        38.     The response to AFM’s August 9 Periscope was immediate. One Twitter user

replied “Waterboard him and find out what he knows! #SethRichCoverUp.” Another said

“Aaron, not Seth, is the IT guy. Aaron got Seth into those files or he decrypted them. He has a

role in what Seth did or Aaron did it himself.”

        39.     Defendant Couch publicly disclosed Defendant Butowsky’s behind-the-scenes

role in the conspiracy on August 15, 2017, when Couch and AFM broadcast a live Periscope


10
   Matt Couch, America First Media Live #SethRich #DNCFraudLawsuit #ShawnLucas,
Periscope (Aug. 9, 2017), https://www.pscp.tv/RealMattCouch/1rmGPqEMLdVJN.



                                                                                           App'x 67
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 18 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 71 of 119 PageID 83


titled “Where do we go from here?” to more than 15,000 viewers. 11 Defendant Butowsky (via

his Twitter username @EdButowsky) joined the Periscope by writing “Hi,” to which Defendant

Couch responded “Good to see Ed Butowsky in the chat with us. Ed, great to have you my

friend.”




       40.    Nearly 40 minutes into the August 15, 2017 Periscope, Defendant Butowsky

wrote that “Aaron Rich needs to come out and admit money is in his account.” That accusation

was and is false—Aaron has no money in his account from WikiLeaks or any other organization

relating to the alleged leaking of DNC documents, and no one in the Rich family ever said or

suggested otherwise to Defendants.




11
    Matt Couch, Where do we go from here???¸ Periscope                  (Aug.   15,   2017),
https://www.pscp.tv/w/1nAJEeDNzLkJL/ (“August 15 Periscope”).



                                                                                      App'x 68
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 19 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 72 of 119 PageID 84




       41.     Defendant Couch responded by confirming his relationship with Defendant

Butowsky as the source of the statements about the Plaintiff.

       Thank you Ed. I’m going to follow Ed here. I’ve talked to Ed, and Ed if you don’t
       want me to say that then I won’t say anything but you’re putting it out there so
       I’m going to follow Ed’s lead here. Ed and I have had a couple of phone calls,
       where we had a couple of great talks, and Ed just put it out there—Aaron Rich
       accepted money. Aaron Rich had money from WikiLeaks go into his personal
       account. Think about that. Aaron Rich had WikiLeaks money go into his
       personal account. Ok?

Defendant Butowsky commented “Correct,” followed by “Parents confirmed.” That accusation

was and is false—Aaron received no such money, and at no point did the Rich parents ever

confirm that Aaron had received a payment of any kind.




                                                                                           App'x 69
      Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 20 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 73 of 119 PageID 85




    42.    Defendant Couch responded:

    I’ve got my friend Ed Butowsky here in this chat. There’s no one closer to this
    investigation than Ed, and, Ed, thank you for coming out, brother, I appreciate it.
    And so if you guys wondered who America First Media was talking to, and who
    multiple sources we have in this investigation, Ed Butowsky’s here right now,



                                                                                          App'x 70
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 21 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 74 of 119 PageID 86


         folks. So once again I’m gonna ask you, hit those three dots and share this. Man
         up, woman up, share it. Get this information out! Why not? Why -- why is it --
         why -- why wouldn’t people be re-tweeting the hell out of this right now to get
         this information out? Everyone should be clicking those three dots and sharing
         this right now and you should click those three dots and you should put Matt
         Couch and Ed Butowsky and they’re talking about the Seth Rich murder.

         43.      Defendant Couch emphasized that Defendant Butowsky was “telling you straight

up, straight up, telling you straight up that Aaron Rich took money from WikiLeaks.”

Defendant Couch gave “A huge thanks to Ed Butowsky, who I guess at this point, I mean hell

it’s out, Ed joined my Periscope, yea he’s one of my sources America.”

         44.      During the same August 15 broadcast, Defendants Couch and AFM repeatedly

accused Plaintiff of working with his brother to leak the DNC emails to WikiLeaks, and of

obstructing justice, and falsely represented that the Rich parents had confirmed these false

allegations, inter alia:

         x     “We’ve been trying to say for quite some time that Aaron and Seth leaked together.
               Aaron accepted money from WikiLeaks.”

         x      “The family wants to know who killed Seth Rich. They know everything else. They
               know about the money. They know about the leaks. They know Aaron and Seth did
               the leaks together. They know all of this information.”

         x     “Why did Aaron Rich try to stop this investigation? That’s what my team is trying to
               figure out.”

         45.      Defendant Couch also explained the ultimate objective of Defendants’ campaign:

“We turned up the heat on Seth Rich and all of the sudden the Russian story dies. Tell me about

that one, folks. Just like Truth in Government just said. America First Media, with our group of

9 or 10 of us, exploded the heat of the Russia, of the Seth Rich story, and the Russian narrative

dies. . . .”




                                                                                             App'x 71
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 22 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 75 of 119 PageID 87


       46.     Defendants’ accusations had an immediate impact. One viewer called Aaron a

“snake” who “threw his own brother under the bus” and asked “How does Aaron sleep at night?”

Another wrote “AARON RICH GOT PAID.” A third wrote: “aaron had seth killed.”

       47.     Defendant AFM posted the August 15 Periscope on one of its Websites

(www.americafirstmg.com), telling viewers that “Ed Butowsky dropped by America First Media

LIVE tonight to drop some major bombs in the Seth Rich Investigation. If you haven’t watched

this, check it out here!” Defendant Couch tweeted the Periscope’s link multiple times – both

during and after the live broadcast.




       48.     This single video was retweeted hundreds of times. The same commenter who

called Aaron a “snake” and wrote that “He threw his brother under the bus” retweeted the video,

and later tweeted “With a brother like Aaron…who needs enemies? So sad.” Another follower

tweeted about the Periscope, writing: “It’s @RealMattCouch’s source and Ed Butowsky was on

periscope last night and revealed that Aaron has received money.” She followed it up by

retweeting the Periscope and writing: “To all those that are skeptical about @RealMattCouch

and his team, perhaps Ed Butowsky’s words will convince you to believe #SethRich.” Another

wrote: “According to @RealMattCouch, Ed Butowsky has proof that Wikileaks paid Aaron Rich

(Seth’s brother) for the documents.” Yet another user retweeted the video and wrote: “Important



                                                                                         App'x 72
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 23 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 76 of 119 PageID 88


Periscope from Matt Couch. Help out. Retweet. Donate to defray expenses. Ed Butowsky and

Aaron Rich discussed in Periscope.”

IV.    AFTER THE AUGUST 15, 2017 PERSCOPE, DEFENDANTS BUTOWSKY,
       COUCH, AND AFM FURTHER CONSPIRE TO DEFAME THE PLAINTIFF.

       49.     Since August 2017, Defendants Couch and AFM have continued to create new

content perpetuating the same false narrative. Defendants have not stated these accusations as

theories or opinions—to the contrary, they have repeatedly stated them to be facts that

Defendants have proved based on disclosed and undisclosed evidence.

50.    To take one example, a September 8, 2017 AFM Periscope repeated the same false

allegations as in previous broadcasts, including stating as follows:

       “I don’t have any remorse at this point for the family. And let me tell you why:
       Because the family, the Seth Rich family has had every opportunity in the world
       to come forward. They are involved. They are 100% involved in this cover up.
       Joel and Mary Rich, Aaron Rich was involved in the leaks with Seth Rich. They
       are literally involved. And so we are working those angles constantly right now.

       This is a massive cover-up of epic proportions it’s -- it’s on the level of a JFK
       cover-up. We know that Seth and Aaron did the leak. We know that Aaron
       Rich took money from WikiLeaks: money went in from WikiLeaks into Aaron
       Rich’s account. We are asking and we have asked for, along with Ed Butowsky
       and others, we have asked for an audit by the IRS of Aaron Rich’s bank
       accounts. It is time for the detectives in Washington, D.C. or the federal
       government or the FBI whoever to get involved and get the bank records of
       Aaron Rich. The money trail will tell everything in this investigation. There is
       no Russia story. Russia is dead. Guccifer 2.0 was fake. The leak was an inside
       job. We have proven that. Others have proven that. There is no Russia
       anymore.”

        “I know Ed Butowsky is working on that—we need access to Aaron Rich’s
       bank accounts because the money went into Aaron Rich’s personal accounts
       from WikiLeaks.” 12




12
      Matt   Couch,     Happy   Friday          Morning!       Periscope   (Sept.   8,     2017),
https://www.pscp.tv/w/1jMJgPERzAWxL.



                                                                                           App'x 73
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 24 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 77 of 119 PageID 89


       51.    Defendants have repeatedly and falsely stated it to be a fact—a fact that they

claim to have established with both disclosed and undisclosed evidence—that the Plaintiff and

his brother worked together to leak DNC internal documents to WikiLeaks, inter alia:

       September 7, 2017 on Twitter




       September 8, 2017 on Periscope
       There is no doubt that Seth Rich was the leaker. Aaron Rich was involved.
       They were doing the leak together. I mean that, we literally at this point, folks,
       we can prove everything, we can prove everything except for who pulled the
       trigger at this point and we’re narrowing that as well. 13

       September 19, 2017 on Periscope
       “We know for a fact that Aaron Rich and Seth Rich were involved and did the
       leaks together.” 14

       September 21, 2017 on Periscope
       “He helped Seth Rich with the leaks, we know that, everyone knows that
       now.” 15




13
      Matt     Couch,    Happy    Friday     Morning!    Periscope (Sept.   8,   2017),
https://www.pscp.tv/w/1jMJgPERzAWxL.
14
   Matt Couch, Rolling Happy Tuesday America First #SethRich, Periscope, (September 19,
2017), https://www.pscp.tv/RealMattCouch/1DXxyOAmrkRGM.
15
   Matt Couch, Breaking Crowdstrike hush money #SethRich #ShawnLucas, Periscope
(September 21, 2017), https://www.pscp.tv/RealMattCouch/1OdJroWvbvqxX.



                                                                                            App'x 74
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 25 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 78 of 119 PageID 90


       September 22, 2017 on Twitter




       October 6, 2017 on Twitter




       November 11, 2017 on Twitter




       52.    Defendants have repeatedly and falsely stated it to be a fact that the Plaintiff

accepted money from WikiLeaks, inter alia:




                                                                                        App'x 75
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 26 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 79 of 119 PageID 91


      August 16, 2017 on Periscope
      “Aaron is not a white hat, not a black hat, he’s a gray hat he plays both sides of
      the fiddle. He took money from WikiLeaks.” 16

      September 7, 2017 on Periscope:
      “Aaron Rich is involved. We know from Ed Butowsky that Aaron Rich took
      money from WikiLeaks. We’ve proved that.” 17

      September 13, 2017 on Twitter




      September 13, 2017 on Facebook




      September 19, 2017 on Periscope
      “With Seth Rich’s murder, things we want to know is how involved was Aaron
      Rich? We know that Aaron Rich took money from WikiLeaks. We know -- we
      know without the shadow of a doubt.” 18

      September 27, 2017 on Periscope
      “One thing that we know for a fact is that we are looking at multiple angles of
      payments from Aaron Rich and WikiLeaks and we’re not just talking about one
      payment, we’re talking about multiple payments over more than one year from
      what one of my sources is telling me.” 19


16
   Matt Couch, What’s on Aaron Riches Amazon Wish List, Periscope (Aug. 16, 2017),
https://www.pscp.tv/w/1vAxRNLNMONxl.
17
   Matt Couch, America First Media Live Trump winning again! Helping America!, Periscope
(Sept.7, 2017), https://www.pscp.tv/RealMattCouch/1mrGmmnamzdGy.
18
   Matt Couch, Rolling Happy Tuesday America First #SethRich, Periscope, (September 19,
2017), https://www.pscp.tv/RealMattCouch/1DXxyOAmrkRGM.
19
   Matt Couch, America First Media Live Seth Rich Updates with the AMFG Team, Periscope,
(Sept. 27, 2017), https://www.pscp.tv/RealMattCouch/1BdGYWwbaqExX.



                                                                                           App'x 76
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 27 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 80 of 119 PageID 92


       September 30, 2017 on Periscope
       “Aaron Rich is 100% involved. Money went into Aaron Rich’s account through
       WikiLeaks.” 20

       October 27, 2017 on www.af-mg.com
       “From our sources, we broke that Aaron Rich and Seth Rich had done the Leak
       to Wikileaks together. Aaron Rich took $50,000 from WikiLeaks, he and Seth
       did the leaks together.” 21

       November 3, 2017 on Facebook




       December 14, 2017 on www.af-mg.com
       “Let’s do some Bulletin Facts on this case of what we know, shall we?...Joel Rich
       told one of our sources ‘I know what my two boys did.’ Money went into Aaron
       Rich’s personal bank account from WikiLeaks, per Ed Butowsky on our
       program…”22




20
   Matt Couch, America First Media Live Friday Night #SethRich #JaredBeck #ShawnLucas
#BullTruth           #Assange,       Periscope        (September          29,         2017),
https://www.pscp.tv/RealMattCouch/1YpKkmgnyXrJj.
21
   Matt Couch, President Trump is inquiring about Seth Rich’s Investigation, AMERICA FIRST
MEDIA GROUP, Oct. 27, 2017, https://af-mg.com/2017/10/27/president-trump-is-inquiring-about-
seth-richs-investigation/.
22
   Matt Couch, Another Holiday Without a Son, America First Media Group, AMERICA FIRST
MEDIA GROUP, Dec. 14, 2017, https://af-mg.com/2017/12/14/another-holiday-without-a-son/.



                                                                                           App'x 77
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 28 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 81 of 119 PageID 93


       December 27, 2017 on Twitter




       53.     Defendants have repeatedly and falsely stated that the Plaintiff received

information in advance that Seth would be murdered, and that his prior knowledge caused him to

obstruct justice by refusing to provide law enforcement investigators with access to his brother’s

cell phones and laptop after his murder. These same allegations also falsely allege that Aaron

participated in meetings with Seth and Donna Brazile at the DNC at which Aaron threw a chair,




                                                                                           App'x 78
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 29 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 82 of 119 PageID 94


and that Aaron warned Seth’s girlfriend in advance to break up with Seth. Each and every aspect

of these allegations are fabricated: Aaron did not know that his brother was going to be

murdered; he never attended any meeting at the DNC with Seth and Donna Brazile; and he never

warned Seth’s girlfriend to break up with Seth or leave D.C.

       September 8, 2017 on Periscope:
       “I believe that Aaron Rich knew the hit was coming. I think that’s the reason
       why they were in Donna Brazile’s office and Aaron Rich threw a chair about a
       week to two weeks before the murder….I don’t think he did but I think he knew
       that the hit was coming.”

       Aaron Rich definitely knew the hit was coming, because we know—we know for
       a fact that Aaron Rich is the one that told Kelsey Mulka to break up with Seth
       Rich. So, there’s something that you can tweet out if you want to get some
       information that really gets things shaken up and this is off the liberal Twitter
       universe. Aaron Rich contacted Kelsey Mulka and told her to break up with
       Seth Rich because he knew the hit was coming for her safety. Aaron Rich told
       Kelsey that she needed to get out of town. I don’t know if I’ve ever revealed that
       one publicly or not. So that that we that we can confirm that Aaron Rich’s the
       one who told Kelsey Mulka to get out of town.” 23

       September 27, 2017 on Periscope:
       “From the sources that we have talked to, who Josh was with me in the meetings
       with me he knows they are very credible, we believe that Seth Rich did not know
       it was coming and his brother did know it was coming. His brother didn’t set it
       up, but I think he knew it was coming and there’s a reason why Aaron Rich
       won’t release either one of the cell phones. There’s a reason why Aaron Rich
       won’t release the laptop. There’s a reason why Aaron Rich will not release the
       phone records. There’s a reason why Aaron Rich will tell everyone not to talk
       about the emails. There’s a reason why Aaron Rich will not tell anyone who
       was at this party. Everything I just told you is 100% true. It’s heartbreaking.
       It’s heart-wrenching but everything I’ve just told you is 100% factual and
       true.” 24

       54.    Defendants have repeatedly and falsely alleged that Aaron is lying and

obstructing justice, including by covering up his role in stealing documents from the DNC, and

23
   Matt Couch, Matt Couch Happy Friday Morning, Periscope (September 8, 2017),
https://www.pscp.tv/w/1jMJgPERzAWxL.
24
   Matt Couch, America First Media Live Seth Rich Updates with the AFMG Team, Periscope
(September 27, 2017), https://www.pscp.tv/RealMattCouch/1BdGYWwbaqExX.



                                                                                            App'x 79
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 30 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 83 of 119 PageID 95


refusing to release Seth’s cell phones and laptop. Those allegations are false—Aaron has

cooperated fully with law enforcement from the day he learned about Seth’s murder, and

provided law enforcement with access to Seth’s property, including his laptop and cell phones.

Contrary to Defendants’ repeated false accusations, Aaron has actively assisted law enforcement

at each and every step of their investigation. Examples of Defendants’ false statements include:

       August 16, 2017 on Periscope
       “I want to talk about obstruction here—this is a really, really good time for Joel
       and Mary and Aaron to come forward because now you literally have major
       major news organization breaking news that Julian Assange is coming forward
       with more information in this case and if you are anybody who keeps saying that
       this is just a botched robbery and ‘conspiracy’ you are in a lot of trouble, a lot of
       trouble.” 25

       September 15, 2017 on Twitter




       September 22, 2017 on Twitter




25
  Matt Couch, What’s on Aaron Riches Amazon Wish List, Periscope (August 16, 2017),
https://www.pscp.tv/w/1vAxRNLNMONxl.



                                                                                               App'x 80
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 31 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 84 of 119 PageID 96


        December 16, 2017 on Twitter




        55.      Defendants have also repeatedly published private employment facts about the

Plaintiff, inter alia:

        August 20, 2017 Twitter




        September 30, 2017 on Periscope
        “…Aaron Rich has a Top Security Clearance and works for Northrop
        Grumman, one of the largest defense Contractors in the United States. So,
        defense contractors—if you want to see a special forces person get spooked
        mention that you want to talk to defense contractors, like I did when I was in
        Omaha with Josh and his guys I was like ‘hey man, let’s just go up to Northrop
        Grumman and ask some questions’ and they were like ‘no, no they have a
        different set of laws, don’t mess with defense contractors.’ Aaron works for a
        defense contractor, one of the largest and so you have to look at that.” 26




26
  Matt Couch, America First Media Live Friday Night #SethRich #JaredBeck #ShawnLucas
#BullTruth #Assange, Periscope (September 30, 2017), https://www.pscp.tv/w/1YpKkmgnyXrJj.



                                                                                         App'x 81
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 32 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 85 of 119 PageID 97


V.     DEFENDANTS COUCH AND AFM ARE PROFITING FROM THEIR LIES
       ABOUT AARON.

       56.     Defendants Couch and AFM have taken Aaron’s tragedy, wrapped it in

sensational lies, and commercialized it for their own pecuniary gain. They have spread their lies

about Aaron to, inter alia, solicit donations, sell apparel, generate advertising revenue, and

monetize their social media following.

       57.     Defendants Couch and AFM regularly implore their followers to make donations

to “fund” their “investigation,” including their travel to D.C., inter alia:

       August 19, 2017 Twitter




       February 25, 2018 on Twitter




                                                                                          App'x 82
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 33 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 86 of 119 PageID 98


      September 28, 2017 on Twitter




      July 7, 2017 on Periscope (from Washington, D.C.)
      “Help us out! We cannot do it without you. Our GoFundMe is gofund
      me.com/americafirstmedia and we need your help! But, we’re on the
      ground." 27

      September 8, 2017 on Periscope
      “If you’re in the Washington, D.C. area, Virginia area, Maryland area and you
      knew Seth Rich or you knew Sean Lucas and you want to talk, reach out to my
      team….Were heading back to Washington D.C. We do plan on going to Dallas
      to meet with Ed Butowsky and get a lot of his information.” 28

      October 1, 2017 on Periscope
      “We need your help. We will be back in Washington, D.C. soon and basically
      one day soon you’re just gonna see us in D.C. We don’t give travel dates
      anymore due to security purposes, but I’m excited to have Frank Whelan, Bill
      Pierce, Josh Flippo and have a very large presence in Washington D.C., as well
      as our contacts on the ground in Washington D.C. and so you’re not gonna
      know when we’re coming. We may even be there for days before we announce it
      but expect us. 29




27
   Matt Couch, Another Seth Rich Bombshell Live from Washington D.C., Periscope (July 7,
2017), https://www.pscp.tv/RealMattCouch/1RDGlZzBnVkxL.
28
      Matt     Couch,    Happy    Friday   Morning!,  Periscope    (Sept.    8,   2017)
https://www.pscp.tv/w/1jMJgPERzAWxL.
29
   Matt Couch, Strange Land on Twitter Sunday Night Edition, Periscope (Oct. 1, 2017),
https://www.pscp.tv/RealMattCouch/1mnxempePoWxX.



                                                                                       App'x 83
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 34 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 87 of 119 PageID 99


       February 16, 2018 on Twitter




       58.     Defendants Couch and AFM collect these donations through various fundraising

platforms, including through a PayPal link (https://www.paypal.me/AmericaFirstMedia), labeled

“Donations,”       on      the        AFM       website,     two      Fundly       campaigns

(https://fundly.com/returntowashington and https://fundly.com/america-first-media), GoFundMe,

and Patreon (https://www.patreon.com/AmericaFirst).

       59.     To date, Defendants Couch and AFM have used their lies about Aaron’s tragedy

to raised tens of thousands of dollars through these fundraising platforms. For example, they

raised $21,060 via the AFM Go Fund Me page, which has since been removed, with the

professed purpose “to Retain our Matt Couch, Josh Flippo, and Bill Pierce’s Travel to and from

Washington DC, Website, Data Collection, and Helping to find who murdered Seth Rich.” As

another example, Defendants Couch and AFM have raised more than $15,000 via various

fundraisers on Fundly, including from individuals in D.C.




                                                                                        App'x 84
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 35 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 88 of 119 PageID 100




       60.      Defendants Couch and AFM also generate revenue from their lies through the sale

of   apparel,     including    tee-shirts.     The    AFM      Website     includes    a     link

(https://greatamericanera.com/search?q=america+first+media) to a “Store,” where visitors can

buy, inter alia, an AFM branded tee-shirt with the AFM logo, with a pre-discount retail price of

$64.99 (discounted to $24.99). The store’s Website states that tee-shirt sales “[s]upport the

fearless efforts of Matt Couch and the rest of the America First Media,” and that “we’ve been

able to raise money for . . . private media investigations by the America First Media Group and

others.”




       61.      Defendants Couch and AFM further monetize their lies about Aaron through

online advertising; both the AFM home page and its “Seth Rich Investigation” page include




                                                                                           App'x 85
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 36 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 89 of 119 PageID 101


personalized advertisements. Defendants Couch and AFM receive revenue any time a visitor

clicks and/or loads these advertisements.

       62.     Defendants Couch and AFM also make profit from their lies through the money

they receive from social media sites like Periscope that pay users who have a certain number of

followers.

       63.     The more individuals view Defendant Couch’s and Defendant AFMs’ false

content, the more money Defendants make by, inter alia, expanding their pool of potential

donors, driving more traffic to their websites (including the advertisements on those websites),

increasing the number of potential customers for their apparel, and increasing the value of their

social media footprints. Defendants Couch and AFM constantly encourage their viewers and

followers to “share” their content, inter alia:

       September 19, 2017 on Periscope
       “So do me a favor: if you have not shared this please click these three dots and
       share this. That’s the only way we’re going to continue to get this information
       and I’m gonna do it right now myself but we have to continue to have you guys
       help us and share this information to get the truth out and to get the investigation
       out because the mainstream media is not going to cover it. You know Fox News
       and CNN are not going to cover Seth Rich.” 30

       September 26, 2017 on Periscope:
       “Hey do me a favor. If you’ve already shared this thank you so much. If you
       haven’t shared it please share it. Get the scope out. Let’s get the information
       out. Let’s get as much information out as we can on this Seth Rich murder
       investigation.    So, we’re getting a larger audience on YouTube.” 31




30
   Matt Couch, Rolling Happy Tuesday America First #SethRich, Periscope (September 19,
2017), https://www.pscp.tv/RealMattCouch/1DXxyOAmrkRGM.
31
   Matt Couch, America First Media Live Seth Rich Updates with the AFMG Team, Periscope
(September 26, 2017), https://www.pscp.tv/RealMattCouch/1BdGYWwbaqExX.



                                                                                              App'x 86
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 37 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 90 of 119 PageID 102


VI.    EVEN AFTER BEING WARNED OF THE FALSITY OF THEIR STATEMENTS
       IN LATE 2017 AND EARLY 2018, DEFENDANTS BUTOWSKY, COUCH, AND
       AFM CONTINUE TO MAKE DEFAMATORY STATEMENTS.

       64.     On December 21, 2017, Aaron sent Defendant Couch a letter to the email address

Defendant Couch has said publicly that he uses as his point of contact (mattcouch@af-mg.com).

In that letter, Aaron told Defendant Couch that his accusations were “completely false” and that

Aaron had no involvement with planning or leaking documents to WikiLeaks, never received

any money from WikiLeaks, and has been cooperating with law enforcement. Aaron’s letter also

addressed Defendant Couch’s coordination with Defendant Butowsky, who Aaron explained had

previously been caught pushing a false story about his family for the purpose of advancing a

political narrative supporting President Trump. Aaron also articulated the harm Defendant

Couch has caused him and his family and asked for an apology.

       65.     Defendants chose to disregard Aaron’s request.    Instead, Defendants continued

to publish false statements about Aaron, inter alia:




                                                                                         App'x 87
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 38 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 91 of 119 PageID 103




       66.     On December 26, 2017, Aaron sent Defendant Couch the same letter via certified

mail to the address that is listed in public records. Delivery was not accepted, and the letter was

returned to the Post Office to await pick up by Defendant Couch.

       67.     Defendants Couch and AFM spent the last days of 2017 in the midst of a Twitter

tirade, including tweeting directly to and about Aaron and accusing him of a cover up,

obstruction of justice, and receipt of money from WikiLeaks.           As in previous messages,

Defendants Couch and AFM claimed to base their accusations on information from Defendant

Butowksy as well as undisclosed sources. In a December 28, 2017 “Press Release” on af-

mg.com, Defendants Couch and AFM wrote that “Aaron Rich had money go into his account

via Wikileaks, per our Sources” and “Aaron Rich and Seth Rich did the Leak together, per

sources.” 32

       68.     On January 12, 2018, Aaron sent Defendant Butowsky an email explaining that

there is—and has always been—no truth to his tweet that Aaron downloaded DNC emails with

32
 Matt Couch, America First Media to turn up the heat in Seth Rich Murder Investigation,
AMERICA FIRST MEDIA GROUP, December 28, 2018, https://af-mg.com/2017/12/28/america-first-
media-to-turn-up-the-heat-in-seth-rich-murder-investigation/.



                                                                                            App'x 88
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 39 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 92 of 119 PageID 104


his brother, and how every tweet that contains lies about Aaron causes “unwanted attention,

scorn, and ridicule” to his personal and professional life. The email also attached the letter that

Aaron had sent to Defendant Couch, explaining: “Given my belief that you have been, and

remain, the source of all the lies that he spreads about me and my family, I am requesting that

you forward on my letter to him.” Defendant Butowsky responded to the email with the

incoherent reply: “Brad, call whenever.”

        69.      On January 17, 2018, Defendant Couch taped a live AFM Periscope in which he

acknowledged that he had received the email from Aaron “about a week ago” and had read the

contents of the letter prior to that day. 33 He proceeded to read most of the letter live on

Periscope. Instead of retracting the statements that Aaron confirmed were false, Defendant

Couch immediately repeated the lies, pledged to continue spreading the defamatory messages

(including by traveling to D.C.), and to, in fact, exploit Aaron’s letter to recruit new followers,

inter alia:

        x     “I don’t believe we ever said Aaron Rich killed his brother. No. Now did we say he
              was involved in helping cover things up? Yeah, yeah we we did because Aaron you
              won’t release the phone records. Aaron, you won’t release the laptop. You won’t
              release the phone. You won’t cooperate with investigators. So, yeah we have said
              that you covered things up but we never once said that you killed your brother.” 34
        x     “This is the biggest break in the case yet and if people aren’t sharing this—if you’re
              not getting this information out when Aaron Rich the brother of Seth Rich is
              sending me a personal letter—I need you to share this. I need you to get the
              information out. We need your help in this investigation.”
        x     “You see, Aaron, I don’t think you know what the term brother means. I don’t
              think you—I don’t think you even understand the word brother.”
        x     “I’m not changing who I am for you, not now, not ever. So, with that being said, our
              investigation rolls on! We are closer to the truth than we have ever been. We are

33
      Matt   Couch,     Matt   Couch   was  live, Periscope                    (Jan.    18,    2017),
https://www.pscp.tv/RealMattCouch/1jMKgdLWpWMGL.
34
      Matt   Couch,     Matt   Couch   was  live, Periscope                    (Jan.    18,    2017),
https://www.pscp.tv/RealMattCouch/1jMKgdLWpWMGL.



                                                                                                App'x 89
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 40 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 93 of 119 PageID 105


             light years ahead in this investigation than we were, than we were a year ago. Our
             next trip will be back to Washington, D.C. for more investigations. That is what we
             are going to do.”
       x     “We are 100% crowd funded…We need your help. This is what we do. We now
             have a direct line of communication with Aaron Rich and we will utilize that and
             see where it leads for Matt Couch and the entire America First Media Group team,
             this has been some breaking news, for those of you joining us late we literally got a
             letter directly from Aaron Rich today, the brother of Seth Rich.”

VII.   IN MARCH 2018, DEFENDANTS CONSPIRE TO EXPAND THE REACH OF
       THE DEFAMATORY CAMPAIGN.

       70.      In March 2018, Defendants Butowsky, Couch, and AFM expanded the reach of

their defamatory campaign to millions of additional viewers by encouraging the creation of new

false, defamatory content by even more widespread publications.

       71.      Defendant Times touts itself as “one of the most-often-quoted newspapers in the

U.S.” with a “reputation for hard-hitting investigative reporting and thorough coverage of

politics and policy. It serves more than 100,000 print readers and more than 12 million online

readers.” On March 1, 2018, Defendant Times published an “Opinion/Analysis” titled “More

Cover-up Questions” on its Website, followed by publication in the March 2, 2018 print edition

at page B3. 35 Defendant Times’ official Twitter account (@WashTimes) tweeted the Publication

to its more than 330,000 followers at least five times, three times on March 2, once on March 3,

and once on March 4.

       72.      The only named source in the Publication is Defendant Butowsky. Defendant

Butowsky has known the author of the Publication for years, as they both served as members on

the Citizens’ Commission on Benghazi in 2016.




35
   James A. Lyons, More Cover-up Questions, THE WASHINGTON TIMES, March 1, 2018,
https://www.washingtontimes.com/news/2018/mar/1/more-cover-up-questions/.



                                                                                            App'x 90
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 41 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 94 of 119 PageID 106


        73.     The Publication contained false factual statements of and concerning Aaron,

including accusing him of engaging in stealing the property of a U.S. entity and selling that

stolen property to a hostile intelligence service: “It is well known in the intelligence circles that

Seth Rich and his brother, Aaron Rich, downloaded the DNC emails and was paid by Wikileaks

for that information.” Defendant Butowsky subsequently confirmed that he was the source of

this information.

        74.     The Publication also asks “why hasn’t Aaron Rich been interviewed, and where is

he?” That purported question is predicated on a demonstrable falsehood—that Aaron has not

been interviewed by law enforcement—and it implies to a reasonable reader that Aaron has

engaged in the crime of obstruction of justice.

        75.     On March 3, 2018, Defendant Couch publicly confirmed that the Publication

“was put out to help vindicate our team.” 36 He claimed to have found out that the purpose of the

article was vindication that very morning “from some phone calls”—Defendant Couch

separately explained that he had spoken to Defendant Butowsky three times the morning of

March 3, 2018. Defendant Couch and AFM broadcast live from D.C. on March 25, 2018 and

confirmed that the Publication “was based on all information that our team has put out” and that

“everything in that article was from America First Media Group. I can’t think of anything that

wasn’t in that article.” 37

        76.     Defendant Times had knowledge prior to publishing the Publication that Mr.

Butowsky was willing to lie about the subject matter of the Publication in order to advance his


36
   Matt Couch, America First Media LIVE #SethRich #Mueller #KimDotcom #EdButowsky,
Periscope (Mar. 3, 2018), https://www.pscp.tv/RealMattCouch/1mrGmRDaYXDJy.
37
   Matt Couch, Matt Couch was live, Periscope (Mar. 25, 2018),
https://www.pscp.tv/w/1ynJOAknwdvKR.




                                                                                              App'x 91
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 42 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 95 of 119 PageID 107


ideological narrative. Specifically, Defendant Times has published multiple articles about the

Fox News retraction, Mr. Butowsky’s role in its publication, and the resulting lawsuit. For

example, Defendant Times published an Associated Press article on August 2, 2017 that

discussed the lawsuit, accused Fox News “of creating fake news,” and reported that Mr.

Butowksy was “intimately involved in a story on the Rich case being prepared by Fox.” 38

       77.     Defendant Times did not reach out to Aaron for comment on the Publication’s

allegation of criminal wrongdoing prior to publication.

       78.     On March 2, 2018, counsel for the Plaintiff sent Defendant Times a letter,

explaining the falsity of the statements in the Publication and demanding a retraction and

apology.

       79.     Defendant Times did not respond, retract, correct, or apologize for the defamatory

statements in the Publication, and, in fact, continued to circulate the offending content on Twitter

on March 3 and March 4, 2018. The defamatory content remains on its Website to this day.

       80.     In the days immediately following the Publication, Defendant Couch went from

gaining an average of a few hundred Twitter followers a day in the month prior to March 2018 to



38
   See 'DYLG %DXGHU Fox news hit with new charges to its credibility. THE WASHINGTON
TIMES (Aug. 2, 2017) https://www.washingtontimes.com/news/2017/aug/2/fox-hit-with-new-
charges-to-its-credibility/; see also, e.g., David Bauder & Jill Colvin, THE WASHINGTON TIMES,
(Aug. 1, 2017), https://www.washingtontimes.com/news/2017/aug/1/lawsuit-alleges-fox-news-
made-up-part-of-seth-rich/; Sally Persons, Lawsuit: Trump reviewed Fox News story about slain
DNC aide Seth Rich’s ties to WikiLeaks¸ THE WASHINGTON TIMES, (Aug. 1,
2017)https://www.washingtontimes.com/news/2017/aug/1/report-lawsuit-alleges-trump-
reviewed-story-about-/; Sally Persons, Fox News moves to dismiss Rod Wheeler lawsuit, THE
WASHINGTON TIMES, (Sep. 19, 2017) https://www.washingtontimes.com/news/2017/sep/19/fox-
news-moves-dismiss-rod-wheeler-lawsuit/; The Latest: Slain DNC staffer’s family praises
lawsuit,         THE           WASHINGTON            TIMES,        (Aug.        1,      2017),
https://www.washingtontimes.com/news/2017/aug/1/the-latest-fox-says-lawsuit-claims-
completely-erro/.




                                                                                             App'x 92
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 43 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 96 of 119 PageID 108


more than 1,000 followers a day. In response to the renewed attention following the Publication,

Defendants Butowsky, Couch and AFM continued to defame Aaron, inter alia:




                                                                                          App'x 93
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 44 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 97 of 119 PageID 109


       81.    On the same March 2018 evening that Defendant Times launched the Publication,

Defendant Butowsky had a telephone conversation with Cassandra Fairbanks. In part based on

that conversation, Fairbanks authored an article titled “Exclusive=> Insider Ed Butowsky: Seth

Rich’s Father Confirmed His Son Was the Wikileaks Leaker” (hereinafter “Fairbanks Article”),

which was posted on the Gateway Pundit, a site that claims 15 million online visitors each

month. 39

       82.    Defendant Butowsky made and encouraged the publication of false and impliedly

false statements about Aaron in the Fairbanks Article, including that Aaron helped his brother

steal the DNC emails and provide them to WikiLeaks. The first paragraph states: “Ed Butowsky,

the man who offered to assist the family of Seth Rich with the cost of hiring a private

investigator, has told the Gateway Pundit that during a December 2016 conversation with the

father of the slain staffer he confirmed that he ‘knew what his sons did.’”        It continues:

“Speaking to Butowsky by phone on Thursday evening, he told the Gateway Pundit that during a

conversation with Joel Rich on December 17, 2016 at 3:17 p.m., the father stated ‘we know what

our sons did, but we just want to find Seth’s killer.’” The statements convey to a reasonable

viewer that the Plaintiff was involved in leaking documents to WikiLeaks with his brother, Seth.

The Fairbanks Article also includes the same or similar statements regarding the Plaintiff’s

employment with a defense contractor whose portfolio includes cyber security. In addition to



39
   Cassandra Fairbanks, Exclusive=> Insider Ed Butowsky: Seth Rich’s Father Confirmed His
Son Was the Wikileaks Leaker, BIG LEAGUE POLITICS (Mar. 2, 2017),
http://www.thegatewaypundit.com/2018/03/insider-ed-butowsky-seth-richs-father-told-knew-
sons/,                                        available                                    at
https://web.archive.org/web/20180302080806/http://www.thegatewaypundit.com/2018/03/inside
r-ed-butowsky-seth-richs-father-told-knew-sons//. The active link on the Gateway Pundit is
different than the original article, which the Gateway Pundit edited after being contacted by
attorneys for the Plaintiff’s parents.



                                                                                         App'x 94
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 45 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 98 of 119 PageID 110


being posted on the Gateway Pundit Website, Ms. Fairbanks tweeted multiple messages

containing similar content via her Twitter account @CassandraRules, which has more than

131,000 followers.

VIII. ALL OF THE DEFENDANTS KNEW THE STATEMENTS ABOUT PLAINTIFF
      WERE FALSE AT THE TIME OF PUBLICATION.

       83.     At all times, Defendants’ factual allegations regarding Aaron have been utterly

fabricated, including allegations of Aaron’s purported involvement in leaking documents to

WikiLeaks, receiving money from WikiLeaks into his bank account in exchange, participating at

meetings at the DNC with Seth and Donna Brazile, knowing about the murder of his brother in

advance, warning Seth’s girlfriend to break up with him, refusing to cooperate with law

enforcement investigations, refusing to provide access to Seth’s laptop and cell phones to law

enforcement, and participating in an effort to cover up his alleged activities. None of these

allegations constitute matters of opinion—each contains specific factual allegations regarding

Aaron’s conduct, and each is completely false. Defendants’ statements, when considered in the

context in which they were made—i.e., without an ounce of evidentiary support, and alongside

personal, political, and partisan statements—compel the conclusion that Defendants acted, at

minimum, with reckless disregard for the truth of the statements.

       84.     Prior to conspiring with the Defendants, Defendant Butowsky knew or should

have known that his statements were false. The Rich family has repeatedly and consistently

denied the truth of Defendant Butowsky’s statements, including to him directly and to the public

on the very few occasions when they have spoken publicly. Specifically, in their May 23, 2017

open letter in the Washington Post, Mary and Joel Rich wrote that the allegations being pushed

by Defendant Butowsky were false, and that anyone who claims to have evidence showing that




                                                                                         App'x 95
        Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 46 of 60
 Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 99 of 119 PageID 111


“Seth’s murder had any connection to his job at the Democratic National Committee or his life in

politics . . . is either concealing it from us or lying.”

        85.     In May 2017, Fox News publicly retracted the article that Defendant Butowsky

had helped to get published, including statements attributed to Mr. Wheeler that Defendant

Butowsky knew were false. The Washington Metropolitan Police Department (“MPD”), which

is investigating Seth’s murder, stated that the “assertions put forward by Mr. Wheeler are

unfounded.” 40 D.C. Mayor Muriel Bowser likewise stated through a spokesperson that “All

claims made by Mr. Wheeler are false and take fake news to a whole new level. The family

deserves better and everyday MPD continues to work diligently to solve this case.” On August

1, 2017, Mr. Wheeler formally sued Defendant Butowsky for making up statements and

knowingly attributing them to Mr. Wheeler. On January 12, 2018, Aaron sent a letter to

Defendant Butowsky that explicitly and emphatically explained that he: was not involved in

leaking the DNC emails; did not provide the emails to anyone, including to WikiLeaks; never

received any money from WikiLeaks; was not complicit in the murder of his brother; and has

cooperated with law enforcement authorized to investigate the murder of his brother. Yet in

spite of having repeatedly been told that he was spreading false statements, and having no actual

evidence that supported his claims, Defendant Butowsky continues to knowingly push for the

publication of false information about Aaron and his family.

        86.     Defendants Couch and AFM have repeatedly publicly credited Defendant

Butowsky as being the “source” of their statements about Aaron. They have done so despite Fox

News’ May 23, 2017 decision to retract an article that Defendant Butowksy pushed to have

40
  Bethania Palma, Did DNC Staffer Seth Rich Send ‘Thousands of E-Mails’ to WikiLeaks
Before He Was Murdered?, SNOPES, May 22, 2017, https://www.snopes.com/seth-rich-dnc-
wikileaks-murder/.



                                                                                          App'x 96
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 47 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 100 of 119 PageID 112


published.     They have done so despite Mr. Wheeler’s lawsuit having identified Defendant

Butowsky as having admitted to encouraging Fox News to publish false statements. They have

done so despite Aaron’s December 21, 2017 letter detailing why every statement they have been

spreading for months is completely false and causing him severe harm. They have done so

despite the fact that the individuals who would actually know the truth of the statements,

including the Rich family and MPD detectives, have publicly denied the statements. At each

moment since Defendants Couch and AFM began working with Defendant Butowksy, they have

represented Defendant Butowsky’s tin-foil-hat theory as established fact.           Defendants

representations have allowed them to attract more viewers, raise more funds, and tout themselves

as “leading the way” on the Seth Rich “investigation.” Defendants Couch and AFM have made

no secret that they are committed to continuing to defame Aaron, despite knowing that their

statements have no grounding in truth, in order to pursue their own political and personal

motivations.

       87.      Defendant Times knowingly relied on Defendant Butowsky as the only named

source for the Publication, despite the fact that he had been shown months prior to the

publication as having encouraged Fox News to publish false information about the Seth Rich

murder investigation.    Defendant Times had actual knowledge of Mr. Butowsky’s lack of

credibility, as proven by the Times’ own publication of multiple articles about the Fox News

retraction, Mr. Butowsky’s role in its publication, and the resulting lawsuit. On March 2, 2018,

the day after the Times posted the Publication online, counsel for Plaintiff notified the Times

about the falsity of the statements contained therein and demanded a retraction. Defendant

Times neither retracted nor removed the offending content, and as of the date of this Complaint,

has never responded to Plaintiff’s letter.




                                                                                          App'x 97
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 48 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 101 of 119 PageID 113


IX.    DEFENDANTS HAVE CAUSED PLAINTIFF HARM.

       88.     Defendants have falsely accused Plaintiff of criminal wrongdoing, including

stealing and transmitting emails to a hostile intelligence service, obstructing a criminal

investigation, and being an accessory to murder. Such statements are defamation per se.

       89.     Plaintiff has suffered substantial economic harm as a result of Defendants’

campaign of defamation. At trial, Plaintiff will prove substantial economic damages resulting

from Defendants’ outrageous defamatory conduct, including but not limited to security costs,

loss of career opportunities, reduced productivity, and attorneys’ fees.

       90.     Aaron has suffered severe emotional distress as a direct and proximate result of

the Defendants’ actions. The harm resulting from the baseless conspiracy theory that Defendants

advanced and promoted has been especially acute given that it comes on the heels of and directly

concerns the murder of his little brother.

       91.     Aaron’s mental anguish has manifested in various ways, including physical and

emotional distress, loss of liberty, decreased ability to concentrate, compulsiveness to monitor

the lies being spread about him, concerns for his own physical security and that of his family,

and a diminished ability to carry out routine, every-day tasks.

       92.     Aaron has become the target of death threats and vicious online harassment,

which makes him feel constantly unsafe. He has invested in security equipment, including

cameras, and feels anxiety even while at home. He is concerned when in public that someone

will recognize, berate, and even assault him, prompting him to avoid crowds and public places.

       93.     Neither Aaron nor his wife can engage in activities that most people deem

commonplace—like posting pictures or messages on social media, or sharing contact information

without thoroughly vetting the person receiving the information.




                                                                                          App'x 98
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 49 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 102 of 119 PageID 114


       94.      Being the center of a false conspiracy web has taken a toll on Aaron’s mental

wellbeing. He wakes up every day, not knowing what new, horrible lie will be spread about him,

or where, or to how many people.

       95.      Aaron lives with a constant, looming anxiety that the career he has dedicated

more than a decade cultivating could suffer irreparable damage by the lies being circulated by

the Defendants about him—despite his having done nothing wrong.

       96.      Aaron seeks regular psychological treatment to address the anxiety he feels as a

result of Defendants’ conduct.

       97.      Plaintiff will continue to suffer psychological harm and mental anguish from the

accusations connecting him to his own brother’s death, and the indignity of being accused of

treasonous crimes he did not commit.

                                            *     *       *

                                  FIRST CAUSE OF ACTION:
                                        DEFAMATION
                        (against Defendants Butowsky, Couch, and AFM)

       98.      Plaintiff incorporates by reference the allegations of the preceding paragraphs as

though fully set forth herein.

       99.      Plaintiff is a private figure.

       100.     Defendants published multiple written and verbal defamatory statements of fact,

or statements that implied knowledge of verifiable defamatory facts about Plaintiff. Those false

statements included, but are not limited to, statements that the Plaintiff:

       a) Worked in concert with his brother to steal DNC emails and transmit them to

             WikiLeaks, a U.S.-declared hostile intelligence service;




                                                                                           App'x 99
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 50 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 103 of 119 PageID 115


       b) Attended a meeting at the DNC with Seth and Donna Brazile in advance of Seth’s

           murder at which Aaron threw a chair;

       c) Received money from WikiLeaks into his bank account in exchange for internal DNC

           emails;

       d) Was complicit in his brother’s own murder, including that Aaron learned in advance

           that Seth would be murdered, and warned Seth’s girlfriend to break up with him and

           leave D.C. for her own safety, yet did nothing to protect or warn Seth;

       e) Covered up his brother’s, and his own, involvement in the DNC leak and email

           release to WikiLeaks; and

       f) Hampered the criminal investigation into his brother’s death, including by refusing to

           provide access to Seth’s laptop and cell phones to law enforcement, by attempting to

           shut down law enforcement investigations into Seth’s murder, and by refusing to talk

           to law enforcement investigators.

       101.    Defendants published the statements, without privilege, as widely as practicable

to multiple third parties, using the most effective means of distribution available to them

including but not limited to, the Internet, newspaper publications, television broadcasts, radio

broadcasts, and events open to the public In many cases Defendants’ statements were consumed

by viewers, readers, or listeners thousands of times.

       102.    In publishing the statements, Defendants acted with knowledge of the falsity of

their statements, or with reckless disregard for the truth of their statements. At minimum, the

Defendants acted negligently—that is, without an ordinary degree of care in assessing or

investigating the truth of the statement prior to publication.




                                                                                         App'x 100
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 51 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 104 of 119 PageID 116


       103.     Defendants knew or were aware that it was highly probable that the defamatory

statements were false at the time they were published, or at minimum exhibited purposeful

avoidance of the truth and uttered statements so inherently improbable that only a reckless

person would have published them.            Further, Defendants continued to make defamatory

statements even after they had actual knowledge of the falsity of their narrative.

       104.     Defendants’ statements have had, and continue to have, an injurious and

defamatory effect on Aaron’s emotional health, professional reputation, and finances.

Defendants’ statements are particularly harmful because Aaron holds security clearance and

works in a professional environment highly skeptical of personal ties to foreign organizations

and potential national security leaks.

       105.     Defendants had no privilege to publish false statements about Aaron and the false

statements about Aaron were not a matter of public concern.

       106.     Defendants cooperated among themselves to publish the false and defamatory

statements by, among other acts, republishing and adopting the defamations of their

codefendants.     Each Defendant is jointly and severally liable for the torts of the other

Defendants.

       107.     As a direct and proximate cause of Defendants’ defamatory statements, Aaron has

suffered and continues to suffer compensable and pecuniary damages.

                                 SECOND CAUSE OF ACTION:
                                        DEFAMATION
                                   (against Defendants Times)

       108.     Plaintiff incorporates by reference the allegations of the preceding paragraphs as

though fully set forth herein.

       109.     Plaintiff is a private figure.




                                                                                           App'x 101
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 52 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 105 of 119 PageID 117


       110.     Defendant Times published written and verbal defamatory statements of fact, or

statements that implied knowledge of verifiable defamatory facts about Aaron. Those false

statements included, but are not limited to, statements that Aaron:

       a) Worked in concert with his brother to steal and transmit DNC emails to WikiLeaks, a

             U.S.-declared hostile intelligence service;

       b) Received money from WikiLeaks in exchange for internal DNC emails; and

       c) Hampered the criminal investigation into his brother’s death.

       111.     Defendant Times published the statements as widely as practicable, using the

most effective means of distribution available to them. In many cases Defendants’ statements

were consumed by viewers, readers, or listeners thousands of times.

       112.     In publishing the statements, Defendant Times acted with knowledge of the falsity

of their statements, or with reckless disregard for the truth of their statements. At a minimum,

Defendant Times acted negligently—that is, without an ordinary degree of care in assessing or

investigating the truth of the statement prior to publication.

       113.     Defendant Times knew at the time the defamatory statements were published that

the statements were false, or at minimum entertained subjective doubts about the veracity of the

allegations, given Defendants’ prior publications regarding the untrustworthiness of the chief

source on which the publication relied. Further, Defendants failed to cease making defamatory

statements even after they had actual knowledge of the lack of evidentiary support for the

narrative.

       114.     Defendant Times had no privilege to publish false statements about Aaron, and

the false statements about Aaron were not a matter of public concern.




                                                                                          App'x 102
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 53 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 106 of 119 PageID 118


       115.    As a direct and proximate cause of Defendant Times defamatory statements,

Aaron has suffered and continues to suffer compensable and pecuniary damages.

                                 THIRD CAUSE OF ACTION:
                                   DEFAMATION PER SE
                                   (against All Defendants)

       116.    Plaintiff incorporates by reference the allegations of the preceding paragraphs as

though fully set forth herein.

       117.    Defendants’ statements about Aaron constitute defamation per se because they

falsely asserted, or implied, that Aaron has committed crimes for which he can be criminally

indicted and convicted.

       118.    Defendants made and published statements of fact, or statements that implied

knowledge of verifiable defamatory facts about Aaron.

       a) Defendants Butowsky, Couch, and AFM have accused Aaron of multiple federal and

           state crimes, including by accusing him of: stealing the property of a U.S. entity;

           selling that stolen property to a hostile intelligence service; participating as an

           accessory to his brother’s murder, including by having prior knowledge that his

           brother was going to be murdered, warning others of the murder, taking no steps to

           warn his brother, and cooperating with the entity that allegedly committed the crime

           (the DNC) after the fact; and obstructing justice by covering up the DNC leak and

           leaking of documents to WikiLeaks, refusing to provide evidence of criminal conduct

           to law enforcement investigators, and interfering with the efforts of law enforcement

           investigators to solve Seth’s murder.




                                                                                          App'x 103
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 54 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 107 of 119 PageID 119


       b) Defendant Times has accused Aaron of multiple crimes, including: stealing the

           property of a U.S. entity; selling that stolen property to a hostile intelligence service;

           and obstructing justice.

       119.     Defendants published the statements as widely as practicable, using the most

effective means of distribution available to them. In many cases Defendants’ statements were

consumed by viewers, readers, or listeners thousands of times.

       120.     Defendants knew at the time the defamatory statements were published that the

statements were false, or at minimum entertained subjective doubts about the veracity of the

allegations. Further, Defendants failed to cease making defamatory statements even after they

had actual knowledge of the lack of evidentiary support for the narrative.

       121.     Defendants’ statements have had, and continue to have, an injurious and

defamatory effect on Aaron’s emotional health, professional reputation, and finances.

Defendants’ statements are particularly harmful because Aaron holds security clearance and

works in a professional environment highly skeptical of personal ties to foreign organizations

and potential national security leaks.

       122.     Defendants cooperated among themselves to publish the false and defamatory

statements by, among other acts, republishing and adopting the defamations of their

codefendants.    Each Defendant is jointly and severally liable for the torts of the other

Defendants.

       123.     As a direct and proximate cause of Defendants’ defamatory statements, Plaintiff

has suffered and continues to suffer compensable and pecuniary damages.




                                                                                               App'x 104
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 55 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 108 of 119 PageID 120


                          FOURTH CAUSE OF ACTION:
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                              (against all Defendants)

       124.    Plaintiff incorporates by reference the allegations of the preceding paragraphs as

though fully set forth herein.

       125.    Defendants conduct was extreme and outrageous and goes beyond all possible

bounds of decency and are utterly intolerable in a civilized community. They knowingly, or at a

minimum recklessly, spread false statements about Aaron as detailed above, with actual

knowledge of the falsity of the statements and the emotional harm such statements were causing

Aaron and his family. The Defendants were on notice that Aaron was in an extraordinarily

vulnerable condition given the nature of their verbal harassment and their topical and temporal

proximity to the violent murder of his only brother.        Aaron directly informed Defendant

Butowsky months before he launched the conspiracy that he was emotionally fragile, and the

Rich parents notified the public in May of 2017 that these false allegations were taking a heavy

emotional toll on their family’s emotional wellbeing.

       126.    The Defendants acted intentionally to cause, or at the very least acted with

reckless disregard of the probability that their behavior would cause, Aaron to suffer severe

emotional distress. Defendants continued their intentional infliction of emotional distress despite

having knowledge that it was impacting Plaintiff’s emotional and mental health.

       127.    As a direct and proximate result of the Defendants’ statements, Aaron has

suffered severe emotional distress, including continuous mental anguish, anxiety, and fear for his

professional, personal, and physical security and severe emotional anguish for being accused of

being involved in state and federal crimes.




                                                                                           App'x 105
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 56 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 109 of 119 PageID 121


        128.    The Defendants outrageous conduct would cause severe emotional harm to an

ordinary person and even more so to a person in Aaron’s unique circumstance.

        129.    Defendants cooperated among themselves to intentionally inflict emotional

distress including by among other acts, publishing false and defamatory statements and

republishing and adopting the defamations of their codefendants. Each Defendant is jointly and

severally liable for the torts of the other Defendants.

                                  FIFTH CAUSE OF ACTION:
                                         FALSE LIGHT
                                     (against all Defendants)

        130.    Plaintiff incorporates by reference the allegations of the preceding paragraphs as

though fully set forth herein.

        131.    Defendants publicized false statements of and concerning Aaron that placed him

in a false light by falsely attributing to him all of the conduct recited supra.

        132.    Defendants knew that the facts, representations, or imputations publicized about

Aaron, were false, or at a minimum, the Defendant published them with reckless disregard for

the truth of those facts.

        133.    The repeated and continuous publication of false facts, imputations, and

representations about Aaron placed him in a false light that would be highly offense to a

reasonable person.

        134.    As a direct and proximate cause of Defendants’ defamatory statements, Aaron has

suffered reputational and emotional harm.




                                                                                           App'x 106
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 57 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 110 of 119 PageID 122


                                SIXTH CAUSE OF ACTION:
                                  INVASION OF PRIVACY
                       (against Defendants Butowsky, Couch and AFM)

       135.     Plaintiff incorporates by reference the allegations of the preceding paragraphs as

though fully set forth herein.

       136.     Defendants made and communicated private facts about Aaron, absent any waiver

or privilege, about which the public had no legitimate concern—specifically, Defendants

publicly disclosed Aaron’s private employer and the fact that he holds a federal government

security clearance. Given the sensitive nature of Aaron’s security clearance, the exposure of

these facts would be highly offensive to a reasonable person of ordinary sensibilities.

       137.     Defendants cooperated among themselves to publish the false and private

statements by, among other acts, republishing and adopting the defamations of their

codefendants.    Each Defendant is jointly and severally liable for the torts of the other

Defendants.

       138.     As a direct and proximate cause of Defendants’ defamatory statements, Aaron has

suffered emotional harm.

                            SEVENTH CAUSE OF ACTION:
                    CIVIL CONSPIRACY FOR ALL ALLEGED TORTS
                               (against all Defendants)

       139.     Plaintiff incorporates by reference the allegations of the preceding paragraphs as

though fully set forth herein.

       140.     All Defendants agreed to intentionally and maliciously participate in a civil

conspiracy amongst themselves, and with other individuals, the purpose of which was to commit

the torts of: Defamation; Defamation Per Se; Intentional Infliction of Emotional Distress; and

False Light.




                                                                                           App'x 107
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 58 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 111 of 119 PageID 123


       141.    Defendants Butowsky, Couch, and AFM intentionally and maliciously

participated in a civil conspiracy amongst themselves, and with other individuals, the purpose of

which was to commit the tort of invasion of privacy.

       142.    Throughout the course of the conspiracy, the Defendants, acting in concert,

coordinated in furtherance of the common scheme.

       143.    Each Defendant is jointly and severally liable for the torts of the other members of

the conspiracy which were committed in furtherance of the common scheme.

       144.    As a result of the Defendants’ conspiracy, Aaron suffered professional,

reputational, and emotional harm. These torts caused the damages outlined in the previous causes

of action.

                          EIGHTH CAUSE OF ACTION:
                 AIDING AND ABETTING FOR ALL ALLEGED TORTS
                              (against all Defendants)

       145.    Plaintiff incorporates by reference the allegations of the preceding paragraphs as

though fully set forth herein.

       146.    Defendants Couch and AFM aided and abetted Defendant Butowsky in

committing tortious acts, including Defamation, Defamation Per Se, Intentional Infliction of

Emotional Distress, False Light, and Invasion of Privacy, by, among other things, providing him

with the means, platform, and network.

       147.    Defendants Couch and AFM knowingly and with full awareness substantially

aided Defendant Butowsky’s wrongful conduct.

       148.    Defendant Butowsky aided and abetted Defendants Couch and AFM in

committing tortious acts, including Defamation, Defamation Per Se, Intentional Infliction of




                                                                                           App'x 108
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 59 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 112 of 119 PageID 124


Emotional Distress, False Light, and Invasion of Privacy, by, among other things, serving as a

“source” of false facts.

       149.    Defendant Butowsky knowingly and with full awareness substantially aided

Defendants Couch and AFM’s wrongful conduct.

       150.    Defendant Times aided and abetted Defendant Butowsky in committing tortious

acts, including Defamation, Defamation Per Se, Intentional Infliction of Emotional Distress, and

False Light by, among other things, providing them with the means, platform, and network.

       151.    Defendant Times knowingly and with full awareness substantially aided

Defendant Butowsky’s wrongful conduct.

       152.     Defendant Butowsky aided and abetted Defendant Times in committing tortious

acts, including Defamation, Defamation Per Se, Intentional Infliction of Emotional Distress, and

False Light by, among other things, serving as a “source” of false facts.

       153.    Defendant Butowsky knowingly and with full awareness substantially aided

Defendant Times’ wrongful conduct.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief against all Defendants, jointly and severally, as

follows:

       a)      An award against all Defendants to compensate for all economic damages

sustained as a result of their tortious conduct;

       b)      An award against all Defendants to compensate for all presumed and actual

reputational damages;

       c)      An award against all Defendants to compensate for all presumed and actual

damages resulting from mental anguish and emotional distress;




                                                                                         App'x 109
       Case 1:18-cv-00681-RJL Document 3 Filed 03/26/18 Page 60 of 60
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 113 of 119 PageID 125


       d)      An award against all Defendants of punitive damages;

       e)      Attorney’s fees and costs;

       f)      Injunctive relief, including but not limited to the removal of the false and

defamatory materials from any websites over which Defendants have control.

       g)      Any and all other relief that the Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial on all issues so triable.




March 26, 2018.                                    Respectfully submitted,
                                                   /s/ Michael J. Gottlieb
                                                   D.C. Bar No. 974960
                                                   mgottlieb@bsfllp.com
                                                   Meryl C. Governski
                                                   D.C. Bar No. 1023549
                                                   mgovernski@bsfllp.com
                                                   Andrea R. Flores (Admission Pending)
                                                   aflores@bsfllp.com
                                                   Boies Schiller Flexner LLP
                                                   1401 New York Ave NW
                                                   Washington, DC 20005
                                                   Tel: (202) 237-2727
                                                   Fax: (202) 237-6131

                                                   Randall Jackson
                                                   D.C. Bar No. 490798
                                                   rjackson@bsfllp.com
                                                   Boies Schiller Flexner LLP
                                                   575 Lexington Ave
                                                   7th Floor
                                                   New York, NY 10022
                                                   Tel: (212) 303-3650
                                                   Fax: (323) 446-2350
                                                   Attorneys for Plaintiff




                                                                                          App'x 110
        Case 1:18-cv-00681-RJL Document 3-1 Filed 03/26/18 Page 1 of 2
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 114 of 119 PageID 126




                                                                     App'x 111
        Case 1:18-cv-00681-RJL Document 3-1 Filed 03/26/18 Page 2 of 2
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19 Page 115 of 119 PageID 127




                                                                     App'x 112
Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19   Page 116 of 119 PageID 128




                 EXHIBIT .




                                                                          App'x 11
        Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                       Page 117 of 119 PageID 129

Hall, Samuel

From:                              Hall, Samuel
Sent:                              Friday, November 08, 2019 5:26 PM
To:                                'Ed Butowsky'
Cc:                                'Joshua Riley'
Subject:                           RE: Chapwood Subpoena


Mr. Butowsky,

We have attempted to find an attorney acting on Chapwood’s behalf but none of the attorneys you copied below have
represented that they are acting for Chapwood, and therefore we are writing to you. If Chapwood is currently
represented in this matter, please let us know the name of that attorney and we will direct our communications to him
or her.

As we detailed below, we intend on filing a motion to compel against Chapwood. Along with that motion, we also
intend on filing a motion to file certain materials under seal because you designated those materials as Highly
Confidential - AEO. Given that it is your designation that has led us to seek to file these materials under seal, we assume
that you are unopposed, but we are still required under the local rules to ask for your position on the motion. If we do
not hear from you by close of business on Monday November 11, 2019, we will have to proceed and will note in our
motion that you have not provided a position.

Regards,


Samuel Hall
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1443 | Fax: +1 202 303 2443
shall@willkie.com | vCard | www.willkie.com bio

From: Ed Butowsky [mailto:ebutowsky@gmail.com]
Sent: Monday, September 30, 2019 5:01 PM
To: Hall, Samuel <SHall@willkie.com>
Cc: Steven S. Biss <stevenbiss@icloud.com>; Ty Clevenger <tyclevenger@yahoo.com>
Subject: Re: Chapwood Subpoena

Since I am represented by legal counsel, I don’t think it is appropriate for you to communicate directly with me.
Ty Clevenger or someone else will respond to you.


From: "Hall, Samuel" <SHall@willkie.com>
Date: Tuesday, September 24, 2019 at 2:15 PM
To: Ed Butowsky <ebutowsky@gmail.com>
Cc: Philip Harvey <pharvey@harveybinnall.com>, Paris Sorrell <psorrell@harveybinnall.com>, "Gottlieb,
Michael" <MGottlieb@willkie.com>, Meryl Governski <mgovernski@bsfllp.com>, Joshua Riley
<jriley@bsfllp.com>
Subject: Re: Chapwood Subpoena

Mr. Butowsky,
                                                             1

                                                                                                                App'x 11
        Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                       Page 118 of 119 PageID 130
We received your objections and responses to the subpoena we served on Chapwood. Unless we receive documents
and/or additional information explaining your responses in further detail—including a detailed description of your
efforts to locate responsive documents—we may need to file a motion to compel. At this point, each response appears
to be inaccurate.

Specifically, you claim there are no responsive documents to Requests Nos. 1 and 2. We find that hard to believe. As an
example, Request No. 2 asks for documents and communications “concerning any lawsuits, threats of lawsuits,
consumer complaints, disciplinary actions, or accusations that accused You of fraudulent conduct (including making false
statement), including but not limited to while You maintained a relationship with Charles Schwab[.]” Chapwood itself
raises accusation in its suit Chapwood Capital Investment Management, LLC et al v. Charles Schwab Corporation et al,
No. 18-cv-00287-RAS, that it “lost over 268 customer accounts” due to what it referred to as Schwab’s efforts to cause
those clients to “question Chapwood and Butowsky’s honesty and integrity.” (ECF NO. 1 ¶22(c)). Is it Chapwood’s
position now that it never actually received any complaint related to making false statements?

Moreover, responses to at least two third-party subpoenas in this litigation have resulted in the production of emails to
or from Chapwood email addresses. These emails indicate that you did not conduct a sufficient search of documents and
communications in Chapwood’s custody and control.

Your objection that Request No. 3 “is not applicable to anything” is incorrect as a matter of black-letter law. In order to
meet relevancy requirements in discovery there only needs to be a “possibility that the information sought may be
relevant to the claim or defense of any party.” In re Denture Cream Prod. Liab. Litig., 292 F.R.D. 120, 123–24 (D.D.C.
2013). Because you are Chapwood’s managing partner and founder, and presumably own an equity stake in the
company, Chapwood’s annual income in 2016 through the present is directly relevant to the calculation of punitive
damages against you. See About Us, Chapwood Capital Investment Management, available at
http://www.chapwoodinvestments.com/about-us/; TXO Prod. Corp. v. All. Res. Corp., 509 U.S. 443, 464 (1993) (noting
that the “financial position of the defendant” is “one factor that could be taken into account in assessing punitive
damages” (internal quotation marks omitted)); Lunsford v. Morris, 746 S.W.2d 471, 473 (Tex. 1988), disapproved of on
other grounds by Walker v. Packer, 827 S.W.2d 833 (Tex. 1992) (“At least forty-three states now allow evidence of net
worth to be discovered and admitted for the limited purpose of assessing punitive damages. . . . We hold that in cases in
which punitive or exemplary damages may be awarded, parties may discover and offer evidence of a defendant's net
worth.”).

What is more, your objection was untimely, and is thus waived. Objections to a Rule 45 subpoena to produce documents
“must be served before the earlier of the time specified for compliance or 14 days after the subpoena is served.” Fed. R.
Civ. P. 45(d)(2)(B) (emphasis added); Alexander v. FBI, 186 F.R.D. 21, 34 (D.D.C.1998) (citation omitted) (concluding that
a third party waived objections 16 days after being served with subpoena). Your objection was sent over a month after
you were served; as a result, it is clearly waived.

We will remind you that the Court has granted our motions to compel in each instance you have refused to provide
documents, including to requests similar to those made against Chapwood. Moreover, the Court has specifically
acknowledged that Mr. Rich will also have “to go to the companies that have [documents] in their possession” during
discovery. July 31, 2019, Hearing Tr. at 11:18.

If you believe further correspondence on this subpoena would be worthwhile, please let us know. If you are unwilling to
discuss this further, we are required under the local rules to ask whether you will oppose a motion to compel against
Chapwood. If you do not respond by Monday September 30, 2019, we will assume that you are opposed.

Best,


Samuel Hall
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
                                                             2

                                                                                                                App'x 11
        Case 3:19-mc-00092-X Document 1-1 Filed 11/12/19                       Page 119 of 119 PageID 131
Direct: +1 202 303 1443 | Fax: +1 202 303 2443
shall@willkie.com | vCard | www.willkie.com bio

From: ed butowsky [mailto:ebutowsky@gmail.com]
Sent: Wednesday, July 24, 2019 4:55 PM
To: Gottlieb, Michael <MGottlieb@willkie.com>
Subject: Chapwood Subpoena

Answers to your subpoena attached.


Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain information
that is confidential and legally privileged; email messages to non-clients are normally confidential and may also be legally
privileged. Please do not read, copy, forward or store this message unless you are an intended recipient of it. If you have
received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership
organized in the United States under the laws of the State of Delaware, which laws limit the personal liability of partners.




                                                             3

                                                                                                                 App'x 11
